
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3817
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Child Abuse Prevention and
		  Treatment Act, the Family Violence Prevention and Services Act, the Child Abuse
		  Prevention and Treatment and Adoption Reform Act of 1978, and the Abandoned
		  Infants Assistance Act of 1988 to reauthorize the Acts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 CAPTA Reauthorization Act of
			 2010.
		IChild abuse prevention and treatment
			 act
			101.FindingsSection 2 of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5101 note) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)in fiscal year 2008, approximately 772,000
				children were found by States to be victims of child abuse and
				neglect;
						;
				
				(2)in paragraph (2)—
					(A)in subparagraph (A), by inserting
			 and close to 1/3 of all child maltreatment-related
			 fatalities in fiscal year 2008 were attributed to neglect alone after
			 maltreatment; and
					(B)in subparagraph (B)—
						(i)by striking 60 percent and
			 inserting 71 percent;
						(ii)by striking 2001 and
			 inserting fiscal year 2008;
						(iii)by striking 19 percent and
			 inserting 16 percent;
						(iv)by striking 10 percent and
			 inserting 9 percent; and
						(v)by striking and 7 percent suffered
			 emotional maltreatment and inserting , 7 percent suffered
			 psychological maltreatment, 2 percent experienced medical neglect, and 9
			 percent were victims of other forms of maltreatment;
						(3)in paragraph (3)—
					(A)in subparagraph (A) by inserting or
			 neglect after abuse;
					(B)in subparagraph (B), by striking
			 2001, an estimated 1,300 and inserting fiscal year 2008,
			 an estimated 1,740; and
					(C)in subparagraph (C)—
						(i)by inserting in fiscal year
			 2008, after (C);
						(ii)by striking 41 percent and
			 inserting 45 percent;
						(iii)by striking 85 percent and
			 inserting 72 percent;
						(iv)by striking 6 years and
			 inserting 4 years; and
						(v)by striking abuse each place
			 it appears and inserting maltreatment;
						(4)in paragraph (4)(B), by striking
			 slightly and all that follows and inserting approximately
			 37 percent of victims of child abuse did not receive post-investigation
			 services in fiscal year 2008;;
				(5)by redesignating paragraphs (5) through
			 (13) as paragraphs (6) through (11) and (13) through (15), respectively;
				(6)by inserting after paragraph (4) of this
			 section the following:
					
						(5)African-American children, American Indian
				children, Alaska Native children, and children of multiple races and
				ethnicities experience the highest rates of child abuse or
				neglect;
						;
				(7)in paragraph (6), as redesignated by
			 paragraph (5) of this section—
					(A)in subparagraph (A), by inserting
			 domestic violence services, after mental health,;
			 and
					(B)by amending subparagraph (E) to read as
			 follows:
						
							(E)recognizes the diversity of ethnic,
				cultural, and religious beliefs and traditions that may impact child rearing
				patterns, while not allowing the differences in those beliefs and traditions to
				enable abuse or
				neglect;
							;
					(8)by inserting after paragraph (11), as
			 redesignated by paragraph (5) of this section, the following:
					
						(12)because both child maltreatment and
				domestic violence occur in up to 60 percent of the families in which either is
				present, States and communities should adopt assessments and intervention
				procedures aimed at enhancing the safety both of children and victims of
				domestic
				violence;
						;
				(9)in paragraphs (14) and (15), as
			 redesignated by paragraph (5) of this section, by striking Federal
			 government and inserting Federal Government; and
				(10)in paragraph (14), as redesignated by
			 paragraph (5) of this section, by inserting and at the
			 end.
				AGeneral Program
				111.Advisory
			 BoardSection 102 of the Child
			 Abuse Prevention and Treatment Act (42 U.S.C. 5102) is amended—
					(1)in subsection (c)—
						(A)in paragraph (4), by striking
			 medicine (including pediatrics) and inserting health care
			 providers (including pediatricians);
						(B)in paragraph (12), by striking
			 and;
						(C)in paragraph (13), by striking the period
			 and inserting ; and; and
						(D)by adding at the end the following:
							
								(14)Indian tribes or tribal
				organizations.
								;
				and
						(2)in subsection (f)—
						(A)in paragraph (1), by inserting
			 tribal, after State, each place such term
			 appears; and
						(B)in paragraph (2)—
							(i)by striking abuse or neglect
			 which and inserting child abuse or neglect which;
			 and
							(ii)by striking Federal and
			 State and inserting Federal, State, and tribal.
							112.National clearinghouseSection 103 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5104) is amended—
					(1)in subsection (a), by inserting and
			 neglect before the period;
					(2)in subsection (b)—
						(A)by redesignating paragraphs (2) through (5)
			 as paragraphs (4) through (7), respectively;
						(B)by striking paragraph (1) and inserting the
			 following:
							
								(1)maintain, coordinate, and disseminate
				information on effective programs, including private and community-based
				programs, that have demonstrated success with respect to the prevention,
				assessment, identification, and treatment of child abuse or neglect and hold
				the potential for broad-scale implementation and replication;
								(2)maintain, coordinate, and disseminate
				information on the medical diagnosis and treatment of child abuse and
				neglect;
								(3)maintain and disseminate information on
				best practices relating to differential
				response;
								;
						(C)in paragraph (4), as redesignated by
			 subparagraph (A) of this paragraph, by inserting and disseminate
			 after maintain;
						(D)in paragraph (5), as redesignated by
			 subparagraph (A) of this paragraph—
							(i)in subparagraph (B), by inserting
			 (42 U.S.C. 5105 note) before the semicolon; and
							(ii)in subparagraph (C), by striking
			 alcohol or drug and inserting substance;
							(E)in subparagraph (C) of paragraph (6), as
			 redesignated by subparagraph (A) of this paragraph, by striking
			 and at the end;
						(F)in subparagraph (B) of paragraph (7), as
			 redesignated by subparagraph (A) of this paragraph, by striking and
			 child welfare personnel. and inserting child welfare, substance
			 abuse treatment services, and domestic violence services personnel;
			 and; and
						(G)by adding at the end the following:
							
								(8)collect and disseminate information, in
				conjunction with the National Resource Centers authorized in section 310(b) of
				the Family Violence Prevention and Services Act, on effective programs and best
				practices for developing and carrying out collaboration between entities
				providing child protective services and entities providing domestic violence
				services.
								;
				and
						(3)in subsection (c)(1)—
						(A)by striking subparagraph (B) and inserting
			 the following:
							
								(B)consult with the head of each agency
				involved with child abuse and neglect on the development of the components for
				information collection and management of such clearinghouse and on the
				mechanisms for the sharing of such information with other Federal agencies and
				clearinghouses;
								;
						(B)in subparagraph (C)—
							(i)in the matter preceding clause (i), by
			 inserting tribal, after State,;
							(ii)in clause (i), by striking
			 and at the end; and
							(iii)by adding at the end the following:
								
									(iii)information about the incidence and
				characteristics of child abuse and neglect in circumstances in which domestic
				violence is present; and
									(iv)information about the incidence and
				characteristics of child abuse and neglect in cases related to substance
				abuse;
									;
				and
							(C)in subparagraph (F), by striking
			 abused or neglected children and inserting victims of
			 child abuse or neglect.
						113.Research and assistance activities
					(a)ResearchSection 104(a) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5105(a)) is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding subparagraph (A),
			 by striking from abuse or neglect and to improve the well-being of
			 abused or neglected children and inserting from child abuse or
			 neglect and to improve the well-being of victims of child abuse or
			 neglect;
							(B)in subparagraph (B), by striking
			 abuse and neglect on and inserting child abuse and
			 neglect on;
							(C)by redesignating subparagraphs (C), (D),
			 (E), (F), (G), (H), and (I), as subparagraphs (D), (E), (F), (H), (J), (N), and
			 (O), respectively;
							(D)by inserting after subparagraph (B) the
			 following:
								
									(C)effective approaches to improving the
				relationship and attachment of infants and toddlers who experience child abuse
				or neglect with their parents or primary caregivers in circumstances where
				reunification is
				appropriate;
									;
							(E)in subparagraph (D), as redesignated by
			 subparagraph (C) of this paragraph, by inserting and neglect
			 before the semicolon;
							(F)in subparagraph (E), as redesignated by
			 subparagraph (C) of this paragraph—
								(i)by inserting , including best
			 practices to meet the needs of special populations, after best
			 practices; and
								(ii)by striking (12) and
			 inserting (14);
								(G)by inserting after subparagraph (F), as
			 redesignated by subparagraph (C) of this paragraph, the following:
								
									(G)effective practices and programs to improve
				activities such as identification, screening, medical diagnosis, forensic
				diagnosis, health evaluations, and services, including activities that promote
				collaboration between—
										(i)the child protective service system;
				and
										(ii)(I)the medical community, including providers
				of mental health and developmental disability services; and
											(II)providers of early childhood intervention
				services and special education for children who have been victims of child
				abuse or
				neglect;
											;
							(H)by inserting after subparagraph (H), as
			 redesignated by subparagraph (C) of this paragraph, the following:
								
									(I)effective collaborations, between the child
				protective system and domestic violence service providers, that provide for the
				safety of children exposed to domestic violence and their nonabusing parents
				and that improve the investigations, interventions, delivery of services, and
				treatments provided for such children and
				families;
									;
							(I)in subparagraph (J), as redesignated by
			 subparagraph (C) of this paragraph, by striking low income and
			 inserting low-income;
							(J)by inserting after subparagraph (J), as
			 redesignated by subparagraph (C) of this paragraph, the following:
								
									(K)the impact of child abuse and neglect on
				the incidence and progression of disabilities;
									(L)the nature and scope of effective practices
				relating to differential response, including an analysis of best practices
				conducted by the States;
									(M)child abuse and neglect issues facing
				Indians, Alaska Natives, and Native Hawaiians, including providing
				recommendations for improving the collection of child abuse and neglect data
				from Indian tribes and Native Hawaiian
				communities;
									;
							(K)in subparagraph (N), as redesignated by
			 subparagraph (C) of this paragraph, by striking clauses (i) through (xi)
			 of subparagraph (H) and inserting clauses (i) through (x) of
			 subparagraph (O); and
							(L)in subparagraph (O), as redesignated by
			 subparagraph (C) of this paragraph—
								(i)in clauses (i) and (ii), by inserting
			 and neglect after abuse;
								(ii)in clause (v), by striking child
			 abuse have and inserting child abuse and neglect
			 have;
								(iii)by striking and at the end
			 of clause (ix);
								(iv)by redesignating clause (x) as clause
			 (xi);
								(v)by inserting after clause (ix), the
			 following:
									
										(x)the extent to which reports of suspected or
				known instances of child abuse or neglect involving a potential combination of
				jurisdictions, such as intrastate, interstate, Federal-State, and State-Tribal,
				are being screened out solely on the basis of the cross-jurisdictional
				complications; and
										;
				and
								(vi)in clause (xi), as redesignated by clause
			 (iv), by striking abuse and inserting child abuse and
			 neglect; and
								(2)in paragraph (2), by striking
			 subparagraphs and all that follows and inserting clauses
			 (i) through (xi) of paragraph (1)(O).;
						(3)in paragraph (3), by striking
			 Keeping Children and Families Safe Act of 2003 and inserting
			 CAPTA Reauthorization Act of 2010;
						(4)in paragraph (4)—
							(A)by striking (A) The and
			 inserting the following:
								
									(A)In generalThe
									;
				and
							(B)in subparagraph (B)—
								(i)by striking all that precedes
			 later and inserting the following:
									
										(B)Public
				commentNot
										;
				
								(ii)by striking than 2 and
			 inserting than 1; and
								(iii)by striking Keeping Children and
			 Families Safe Act of 2003 and inserting CAPTA Reauthorization
			 Act of 2010; and
								(5)by adding at the end the following:
							
								(4)Study on shaken baby syndromeThe Secretary shall conduct a study
				that—
									(A)identifies data collected on shaken baby
				syndrome;
									(B)determines the feasibility of collecting
				uniform, accurate data from all States regarding—
										(i)incidence rates of shaken baby
				syndrome;
										(ii)characteristics of perpetrators of shaken
				baby syndrome, including age, gender, relation to victim, access to prevention
				materials and resources, and history of substance abuse, domestic violence, and
				mental illness; and
										(iii)characteristics of victims of shaken baby
				syndrome, including gender, date of birth, date of injury, date of death (if
				applicable), and short- and long-term injuries
				sustained.
										.
						(b)Technical assistanceSection 104(b) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5105(b)) is amended—
						(1)in paragraph (1), by inserting and
			 providers of mental health, substance abuse treatment, and domestic violence
			 prevention services after disabilities; and
						(2)in paragraph (3)(B)—
							(A)by striking and child welfare
			 personnel and inserting child welfare, substance abuse, and
			 domestic violence services personnel; and
							(B)by striking subjected to
			 abuse. and inserting subjected to, or whom the personnel suspect
			 have been subjected to, child abuse or neglect..
							(c)Peer review for grants and
			 contractsSection 104(d) of
			 the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105(d)) is
			 amended—
						(1)in paragraph (1)—
							(A)by striking subparagraph (A) and inserting
			 the following:
								
									(A)In generalTo enhance the quality and usefulness of
				research in the field of child abuse and neglect, the Secretary shall, in
				consultation with experts in the field and other Federal agencies, establish a
				formal, rigorous, and meritorious peer review process for purposes of
				evaluating and reviewing applications for assistance through a grant or
				contract under this section and determining the relative merits of the project
				for which such assistance is requested.
									;
				and
							(B)by striking subparagraph (B) and inserting
			 the following:
								
									(B)MembersIn establishing the process required by
				subparagraph (A), the Secretary shall only appoint to the peer review panels
				members who—
										(i)are experts in the field of child abuse and
				neglect or related disciplines, with appropriate expertise related to the
				applications to be reviewed; and
										(ii)are not individuals who are officers or
				employees of the Administration for Children and Families.
										(C)MeetingsThe peer review panels shall meet as often
				as is necessary to facilitate the expeditious review of applications for grants
				and contracts under this section, but shall meet not less often than once a
				year.
									(D)Criteria and guidelinesThe Secretary shall ensure that the peer
				review panel utilizes scientifically valid review criteria and scoring
				guidelines in the review of the applications for grants and
				contracts.
									;
				and
							(2)in paragraph (3)—
							(A)by striking (A) The and
			 inserting the following:
								
									(A)Meritorious projectsThe
									;
				and
							(B)in subparagraph (B), by striking all that
			 precedes the instance and inserting the following:
								
									(B)ExplanationIn
									.
							(d)Demonstration programs and
			 projectsSection 104(e) of
			 the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105(e)) is
			 amended—
						(1)in the matter preceding paragraph
			 (1)—
							(A)by striking States or and
			 inserting entities that are States, Indian tribes or tribal
			 organizations, or; and
							(B)by striking such agencies or
			 organizations and inserting such entities;
							(2)in paragraph (1)(B), by striking
			 safely facilitate the and inserting facilitate the
			 safe; and
						(3)in paragraph (2)—
							(A)by inserting child care and early
			 childhood education and care providers, after in cooperation
			 with; and
							(B)by striking preschool and
			 inserting preschools,.
							114.Grants to States, Indian tribes or tribal
			 organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106) is amended—
					(1)in the heading, by striking
			 States and inserting
			 States, Indian tribes or
			 tribal organizations,;
					(2)in subsection (a)—
						(A)in the matter preceding paragraph
			 (1)—
							(i)by striking States, and
			 inserting entities that are States, Indian tribes or tribal
			 organizations, or; and
							(ii)by striking such agencies or
			 organizations and inserting such entities;
							(B)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking this section and inserting this
			 subsection;
							(ii)in subparagraph (A)—
								(I)by inserting health care,
			 before medicine,;
								(II)by inserting child care,
			 after education,; and
								(III)by inserting and neglect
			 before the semicolon;
								(iii)in subparagraph (B), by inserting a comma
			 after youth;
							(iv)in subparagraph (D)—
								(I)by striking support the enhancement
			 of linkages between and inserting enhance linkages
			 among;
								(II)by striking including
			 physical and all that follows through partnerships and
			 inserting entities providing physical and mental health services,
			 community resources, and developmental disability agencies, to improve
			 screening, forensic diagnosis, and health and developmental evaluations, and
			 for partnerships; and
								(III)by striking offer creative
			 approaches to using and inserting support the coordinated use
			 of;
								(v)by redesignating subparagraphs (E) through
			 (J) as subparagraphs (F), (G), and (I) through (L), respectively;
							(vi)by inserting after subparagraph (D) the
			 following:
								
									(E)for the training of personnel in best
				practices to meet the unique needs of children with disabilities, including
				promoting interagency
				collaboration;
									;
							(vii)by inserting after subparagraph (G), as
			 redesignated by clause (v) of this subparagraph, the following:
								
									(H)for the training of personnel in childhood
				development including the unique needs of children under age
				3;
									;
							(viii)in subparagraph (J), as redesignated by
			 clause (v) of this subparagraph, by striking and other public and
			 private welfare agencies and inserting other public and private
			 welfare agencies, and agencies that provide early intervention
			 services;
							(ix)in subparagraph (K), as redesignated by
			 clause (v) of this subparagraph, by striking and at the
			 end;
							(x)in subparagraph (L), as redesignated by
			 clause (v) of this subparagraph—
								(I)by striking disabled infants
			 each place it appears and inserting infants or toddlers with
			 disabilities; and
								(II)by striking the period and inserting
			 ; and; and
								(xi)by adding at the end the following:
								
									(M)for the training of personnel in best
				practices relating to the provision of differential
				response.
									;
							(C)in paragraph (2)(C), by striking
			 where and inserting when;
						(D)in paragraph (3), by inserting ,
			 leadership, after mutual support;
						(E)in paragraph (4), by striking all that
			 precedes Secretary and inserting the following:
							
								(4)Kinship careThe
								;
						(F)in paragraph (4), by striking in not
			 more than 10 States;
						(G)in paragraph (5)—
							(i)in the paragraph heading—
								(I)by striking between and inserting
			 among; and
								(II)by striking and developmental
			 disabilities and inserting substance abuse, developmental disabilities, and
			 domestic violence service;
								(ii)by striking between and
			 inserting among;
							(iii)by striking mental health
			 and all that follows through , for and inserting mental
			 health, substance abuse, developmental disabilities, and domestic violence
			 service agencies, and entities that carry out community-based programs,
			 for; and
							(iv)by striking help assure and
			 inserting ensure; and
							(H)by inserting after paragraph (5) the
			 following:
							
								(6)Collaborations between child protective
				service entities and domestic violence service entitiesThe Secretary may award grants to public or
				private agencies and organizations under this section to develop or expand
				effective collaborations between child protective service entities and domestic
				violence service entities to improve collaborative investigation and
				intervention procedures, provision for the safety of the nonabusing parent
				involved and children, and provision of services to children exposed to
				domestic violence that also support the caregiving role of the non-abusing
				parent.
								;
				and
						(3)in subsection (b)(4)—
						(A)in subparagraph (A)(ii), by striking
			 neglected or abused and inserting victims of child abuse
			 or neglect;
						(B)in subparagraphs (B)(ii) and (C)(iii), by
			 striking abuse or neglect and inserting child abuse and
			 neglect;
						(C)in subparagraph (C)(iii), by striking
			 been neglected or abused and inserting been a victim of
			 child abuse or neglect; and
						(D)in subparagraph (D), by striking
			 a after grantee is and inserting
			 an.
						115.Grants to States for child abuse or neglect
			 prevention and treatment programs
					(a)Section headingSection 106 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106a) is amended by striking the section heading
			 and inserting the following:
						
							106.Grants to States for child abuse or neglect
				prevention and treatment
				programs
							.
					(b)Development and operation
			 grantsSection 106(a) of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(a)) is
			 amended—
						(1)in the matter preceding paragraph (1), by
			 striking based on and all that follows through 18
			 in and inserting from allotments made under subsection (f)
			 for;
						(2)in paragraph (1), by striking abuse
			 and neglect and inserting child abuse or neglect;
						(3)in paragraph (2)—
							(A)in subparagraph (A), by inserting ,
			 intra-agency, interstate, and intrastate after
			 interagency; and
							(B)in subparagraph (B)(i), by striking
			 abuse and neglect and inserting child abuse or
			 neglect;
							(4)in paragraph (4), by inserting ,
			 including the use of differential response after
			 protocols;
						(5)in paragraph (6)—
							(A)in subparagraph (A) by inserting ,
			 including the use of differential response, after
			 strategies;
							(B)in subparagraph (B), by striking
			 and at the end;
							(C)in subparagraph (C), by striking
			 workers and all that follows and inserting workers;
			 and; and
							(D)by adding at the end the following:
								
									(D)training in early childhood, child, and
				adolescent
				development;
									;
							(6)by striking paragraphs (8) and (9) and
			 inserting the following:
							
								(8)developing, facilitating the use of, and
				implementing research-based strategies and training protocols for individuals
				mandated to report child abuse and
				neglect;
								;
						(7)by redesignating paragraphs (10) through
			 (14) as paragraphs (9) through (13), respectively;
						(8)in paragraph (9), as redesignated by
			 paragraph (7) of this subsection—
							(A)in subparagraph (B), by striking
			 and at the end;
							(B)in subparagraph (C), by adding
			 and at the end; and
							(C)by adding at the end the following:
								
									(D)the use of differential response in
				preventing child abuse and
				neglect;
									;
							(9)in paragraph (10), as redesignated by
			 paragraph (7) of this subsection, by inserting , including the use of
			 differential response before the semicolon;
						(10)in paragraph (12), as redesignated by
			 paragraph (7) of this subsection, by striking or at the
			 end;
						(11)in paragraph (13), as redesignated by
			 paragraph (7) of this subsection—
							(A)by striking supporting and
			 enhancing and all that follows through community-based
			 programs and inserting supporting and enhancing interagency
			 collaboration among public health agencies, agencies in the child protective
			 service system, and agencies carrying out private community-based
			 programs—;
							(B)by striking to provide and
			 inserting the following:
								
									(A)to
				provide
									;
							(C)by striking systems) and and
			 inserting systems), and the use of differential response;
			 and;
							(D)by striking to address and
			 inserting the following:
								
									(B)to
				address
									;
				
							(E)by striking abused or
			 neglected and inserting victims of child abuse or neglect;
			 and
							(F)by striking the period at the end and
			 inserting ; or; and
							(12)by adding at the end the following:
							
								(14)developing and implementing procedures for
				collaboration among child protective services, domestic violence services, and
				other agencies in—
									(A)investigations, interventions, and the
				delivery of services and treatment provided to children and families, including
				the use of differential response, where appropriate; and
									(B)the provision of services that assist
				children exposed to domestic violence, and that also support the caregiving
				role of their nonabusing
				parents.
									.
						(c)Eligibility requirementsSection 106(b) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended—
						(1)by striking paragraph (1) and inserting the
			 following:
							
								(1)State plan
									(A)In generalTo be eligible to receive a grant under
				this section, a State shall submit to the Secretary a State plan that specifies
				the areas of the child protective services system described in subsection (a)
				that the State will address with amounts received under the grant.
									(B)Duration of planEach State plan shall—
										(i)remain in effect for the duration of the
				State’s participation under this section; and
										(ii)be periodically reviewed and revised as
				necessary by the State to reflect changes in the State’s strategies and
				programs under this section.
										(C)Additional informationThe State shall provide notice to the
				Secretary—
										(i)of any substantive changes, including any
				change to State law or regulations, relating to the prevention of child abuse
				and neglect that may affect the eligibility of the State under this section;
				and
										(ii)of any significant changes in how funds
				provided under this section are used to support activities described in this
				section, which may differ from the activities described in the current State
				application.
										;
						(2)in paragraph (2)—
							(A)by redesignating subparagraphs (A) through
			 (D) as subparagraphs (B) through (E), respectively;
							(B)by striking the matter preceding
			 subparagraph (B), as redesignated by subparagraph (A) of this paragraph, and
			 inserting the following:
								
									(2)ContentsA State plan submitted under paragraph (1)
				shall contain a description of the activities that the State will carry out
				using amounts received under the grant to achieve the objectives of this title,
				including—
										(A)an assurance that the State plan, to the
				maximum extent practicable, is coordinated with the State plan under part B of
				title IV of the Social Security Act (42 U.S.C. 621 et seq.) relating to child
				welfare services and family preservation and family support
				services;
										;
							(C)in subparagraph (B), as redesignated by
			 subparagraph (A) of this paragraph—
								(i)in the matter preceding clause (i)—
									(I)by striking chief executive
			 officer and inserting Governor; and
									(II)by striking Statewide and
			 inserting statewide;
									(ii)by amending clause (i) to read as
			 follows:
									
										(i)provisions or procedures for an individual
				to report known and suspected instances of child abuse and neglect, including a
				State law for mandatory reporting by individuals required to report such
				instances;
										;
								(iii)in clause (ii)—
									(I)in the matter preceding subclause
			 (I)—
										(aa)by inserting with after
			 born; and
										(bb)by inserting or a Fetal Alcohol
			 Spectrum Disorder, after drug exposure,; and
										(II)in subclause (I), by inserting or
			 neglect before the semicolon;
									(iv)in clause (iii), by inserting , or a
			 Fetal Alcohol Spectrum Disorder before the semicolon;
								(v)in clause (v), by inserting ,
			 including the use of differential response, after
			 procedures;
								(vi)in clause (vi)—
									(I)by striking the abused or neglected
			 child and inserting a victim of child abuse or neglect;
			 and
									(II)by striking abuse or neglect
			 and inserting child abuse or neglect;
									(vii)in clause (ix), by striking abuse
			 and neglect and inserting child abuse and
			 neglect;
								(viii)in clause (xi), by striking or
			 neglect and inserting and neglect;
								(ix)in clause (xiii)—
									(I)by striking an abused or neglected
			 child and inserting a victim of child abuse or neglect;
			 and
									(II)by inserting including training in
			 early childhood, child, and adolescent development, after to the
			 role,;
									(x)in clause (xv)(II), by striking
			 abuse or neglect and inserting child abuse or
			 neglect;
								(xi)in clause (xviii), by striking abuse
			 and and inserting abuse or;
								(xii)in clause (xvi)—
									(I)in subclause (III), by striking ;
			 or and inserting ;; and
									(II)by adding at the end the following:
										
											(V)to have committed sexual abuse against the
				surviving child or another child of such parent; or
											(VI)to be required to register with a sex
				offender registry under section 113(a) of the Adam Walsh Child Protection and
				Safety Act of 2006 (42 U.S.C.
				16913(a));
											;
									(xiii)in clause (xxi), by striking Act;
			 and and inserting Act (20 U.S.C. 1431 et seq.);;
								(xiv)in clause (xxii)—
									(I)by striking not later
			 through 2003,;
									(II)by inserting that meet the
			 requirements of section 471(a)(20) of the Social Security Act (42 U.S.C.
			 671(a)(20)) after checks; and
									(III)by adding and at the end;
			 and
									(xv)by adding at the end the following:
									
										(xxiii)provisions for systems of technology that
				support the State child protective service system described in subsection (a)
				and track reports of child abuse and neglect from intake through final
				disposition;
										;
								(D)in subparagraph (C), as redesignated by
			 subparagraph (A) of this paragraph—
								(i)by striking disabled infants
			 with each place it appears and inserting infants with
			 disabilities who have; and
								(ii)in clause (iii), by striking life
			 threatening and inserting life-threatening;
								(E)in subparagraph (D), as redesignated by
			 subparagraph (A) of this paragraph—
								(i)in clause (ii), by striking
			 and at the end;
								(ii)in clause (iii), by striking
			 and at the end;
								(iii)by adding at the end the following:
									
										(iv)policies and procedures encouraging the
				appropriate involvement of families in decisionmaking pertaining to children
				who experienced child abuse or neglect;
										(v)policies and procedures that promote and
				enhance appropriate collaboration among child protective service agencies,
				domestic violence service agencies, substance abuse treatment agencies, and
				other agencies in investigations, interventions, and the delivery of services
				and treatment provided to children and families affected by child abuse or
				neglect, including children exposed to domestic violence, where appropriate;
				and
										(vi)policies and procedures regarding the use
				of differential response, as
				applicable;
										;
								(F)in subparagraph (E), as redesignated by
			 subparagraph (A) of this paragraph—
								(i)by inserting (42 U.S.C. 621 et
			 seq.) after Act; and
								(ii)by striking the period at the end and
			 inserting a semicolon;
								(G)by inserting after subparagraph (E), as
			 redesignated by subparagraph (A) of this paragraph, the following:
								
									(F)an assurance or certification that programs
				and training conducted under this title address the unique needs of
				unaccompanied homeless youth, including access to enrollment and support
				services and that such youth are eligible for under parts B and E of title IV
				of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) and meet the
				requirements of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et
				seq.); and
									(G)an assurance that the State, in developing
				the State plan described in paragraph (1), has collaborated with
				community-based prevention agencies and with families affected by child abuse
				or neglect.
									;
				and
							(H)in the last sentence, by striking
			 subparagraph (A) and inserting subparagraph (B);
			 and
							(3)in paragraph (3), by striking
			 paragraph (2)(A) and inserting paragraph
			 (2)(B).
						(d)Citizen Review PanelsSection 106(c) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(c)) is amended—
						(1)in paragraph (2), by inserting before the
			 period the following: , and may include adult former victims of child
			 abuse or neglect; and
						(2)in paragraph (4)(A)(iii)(I), by inserting
			 (42 U.S.C. 670 et seq.) before the semicolon.
						(e)Annual state data reportsSection 106(d) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended—
						(1)in paragraph (1), by striking as
			 abused or neglected and inserting as victims of child abuse or
			 neglect;
						(2)in paragraph (4), by inserting ,
			 including use of differential response, after
			 services;
						(3)by striking paragraph (7) and inserting the
			 following:
							
								(7)(A)The number of child protective service
				personnel responsible for the—
										(i)intake of reports filed in the previous
				year;
										(ii)screening of such reports;
										(iii)assessment of such reports; and
										(iv)investigation of such reports.
										(B)The average caseload for the workers
				described in subparagraph (A).
									;
				
						(4)in paragraph (9), by striking abuse
			 or neglect and inserting child abuse or neglect;
						(5)by striking paragraph (10) and inserting
			 the following:
							
								(10)For child protective service personnel
				responsible for intake, screening, assessment, and investigation of child abuse
				and neglect reports in the State—
									(A)information on the education,
				qualifications, and training requirements established by the State for child
				protective service professionals, including for entry and advancement in the
				profession, including advancement to supervisory positions;
									(B)data on the education, qualifications, and
				training of such personnel;
									(C)demographic information of the child
				protective service personnel; and
									(D)information on caseload or workload
				requirements for such personnel, including requirements for average number and
				maximum number of cases per child protective service worker and
				supervisor.
									;
				
						(6)in paragraph (11), by striking and
			 neglect and inserting or neglect; and
						(7)by adding at the end the following:
							
								(15)The number of children referred to a child
				protective services system under subsection (b)(2)(B)(ii).
								(16)The number of children determined to be
				eligible for referral, and the number of children referred, under subsection
				(b)(2)(B)(xxi), to agencies providing early intervention services under part C
				of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et
				seq.).
								.
						(f)Annual ReportSection 106(e) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(e)) is amended by inserting
			 and neglect before the period.
					(g)FormulaSection 106 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106a) is amended by adding at the end the
			 following:
						
							(f)Allotments
								(1)DefinitionsIn this subsection:
									(A)Fiscal year 2009 grant fundsThe term fiscal year 2009 grant
				funds means the amount appropriated under section 112 for fiscal year
				2009, and not reserved under section 112(a)(2).
									(B)Grant fundsThe term grant funds means the
				amount appropriated under section 112 for a fiscal year and not reserved under
				section 112(a)(2).
									(C)StateThe term State means each of
				the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
									(D)TerritoryThe term territory means Guam,
				American Samoa, the United States Virgin Islands, and the Commonwealth of the
				Northern Mariana Islands.
									(2)In generalExcept as otherwise provided in this
				section, the Secretary shall make allotments to each State and territory that
				applies for a grant under this section in an amount equal to the sum of—
									(A)$50,000; and
									(B)an amount that bears the same relationship
				to any grant funds remaining after all such States and territories have
				received $50,000, as the number of children under the age of 18 in the State or
				territory bears to the number of such children in all States and territories
				that apply for such a grant.
									(3)Allotments for decreased appropriation
				yearsIn the case where the
				grant funds for a fiscal year are less than the fiscal year 2009 grant funds,
				the Secretary shall ratably reduce each of the allotments under paragraph (2)
				for such fiscal year.
								(4)Allotments for increased appropriation
				years
									(A)Minimum allotments to States for increased
				appropriations yearsIn any
				fiscal year for which the grant funds exceed the fiscal year 2009 grant funds
				by more than $1,000,000, the Secretary shall adjust the allotments under
				paragraph (2), as necessary, such that no State that applies for a grant under
				this section receives an allotment in an amount that is less than—
										(i)$100,000, for a fiscal year in which the
				grant funds exceed the fiscal year 2009 grant funds by more than $1,000,000 but
				less than $2,000,000;
										(ii)$125,000, for a fiscal year in which the
				grant funds exceed the fiscal year 2009 grant funds by at least $2,000,000 but
				less than $3,000,000; and
										(iii)$150,000, for a fiscal year in which the
				grant funds exceed the fiscal year 2009 grant funds by at least
				$3,000,000.
										(B)Allotment adjustmentIn the case of a fiscal year for which
				subparagraph (A) applies and the grant funds are insufficient to satisfy the
				requirements of such subparagraph (A), paragraph (2), and paragraph (5), the
				Secretary shall, subject to paragraph (5), ratably reduce the allotment of each
				State for which the allotment under paragraph (2) is an amount that exceeds the
				applicable minimum under subparagraph (A), as necessary to ensure that each
				State receives the applicable minimum allotment under subparagraph (A).
									(5)Hold harmlessNotwithstanding paragraphs (2) and (4),
				except as provided in paragraph (3), no State or territory shall receive a
				grant under this section in an amount that is less than the amount such State
				or territory received under this section for fiscal year
				2009.
								.
					116.Grants to States for programs relating to
			 the investigation and prosecution of child abuse and neglect
			 casesSection 107 of the Child
			 Abuse Prevention and Treatment Act (42 U.S.C. 5106c) is amended—
					(1)in subsection (a)—
						(A)by striking paragraphs (1) and (2) and
			 inserting the following:
							
								(1)the assessment and investigation of
				suspected child abuse and neglect cases, including cases of suspected child
				sexual abuse and exploitation, in a manner that limits additional trauma to the
				child and the child's family;
								(2)the assessment and investigation of cases
				of suspected child abuse-related fatalities and suspected child neglect-related
				fatalities;
								;
						(B)in paragraph (3), by striking
			 particularly and inserting including; and
						(C)in paragraph (4)—
							(i)by striking the handling and
			 inserting the assessment and investigation; and
							(ii)by striking victims of abuse
			 and inserting suspected victims of child abuse;
							(2)in subsection (b)(1), by striking
			 section 107(b) and inserting section
			 106(b);
					(3)in subsection (c)(1)—
						(A)in subparagraph (G), by striking
			 and at the end;
						(B)in subparagraph (H), by striking the period
			 and inserting a semicolon; and
						(C)by adding at the end the following:
							
								(I)adult former victims of child abuse or
				neglect; and
								(J)individuals experienced in working with
				homeless children and youths (as defined in section 725 of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C.
				11434a)).
								;
				
						(4)in subsection (d)(1)—
						(A)by striking particularly and
			 inserting including; and
						(B)by inserting intrastate,
			 before interstate;
						(5)in subsection (e)(1)—
						(A)in subparagraph (A)—
							(i)by striking particularly and
			 inserting including; and
							(ii)by inserting intrastate,
			 before interstate;
							(B)in subparagraph (B)—
							(i)by inserting a comma after
			 model; and
							(ii)by striking improve the rate
			 and all that follows through child sexual abuse cases and
			 inserting the following: improve the prompt and successful resolution of
			 civil and criminal court proceedings or enhance the effectiveness of judicial
			 and administrative action in child abuse and neglect cases, particularly child
			 sexual abuse and exploitation cases, including the enhancement of performance
			 of court-appointed attorneys and guardians ad litem for children;
			 and
							(C)in subparagraph (C)—
							(i)by inserting a comma after
			 protocols;
							(ii)by inserting , which may include
			 those children involved in reports of child abuse or neglect with a potential
			 combination of jurisdictions, such as intrastate, interstate, Federal-State,
			 and State-Tribal, after protection for children;
							(iii)by striking from abuse and
			 inserting from child abuse and neglect; and
							(iv)by striking particularly and
			 inserting including; and
							(6)in subsection (f), by inserting (42
			 U.S.C. 10603a) after 1984.
					117.Miscellaneous requirementsSection 108(d) of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106d(d)) is amended to read as follows:
					
						(d)Sense of CongressIt is the sense of Congress that the
				Secretary should encourage all States and public and private entities that
				receive assistance under this title to—
							(1)ensure that children and families with
				limited English proficiency who participate in programs under this title are
				provided with materials and services through such programs in an appropriate
				language other than English; and
							(2)ensure that individuals with disabilities
				who participate in programs under this title are provided with materials and
				services through such programs that are appropriate to their
				disabilities.
							.
				118.Reports
					(a)In generalSection 110 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106f) is amended by striking subsections (a) and
			 (b) and inserting the following:
						
							(a)Coordination effortsNot later than 1 year after the date of
				enactment of the CAPTA Reauthorization Act of 2010, the Secretary shall submit
				to the Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report on
				efforts to coordinate the objectives and activities of agencies and
				organizations that are responsible for programs and activities related to child
				abuse and neglect. Not later than 3 years after that date of enactment, the
				Secretary shall submit to those committees a second report on such efforts
				during the 3-year period following that date of enactment. Not later than 5
				years after that date of enactment, the Secretary shall submit to those
				committees a third report on such efforts during the 5-year period following
				that date of enactment.
							(b)Effectiveness of State programs and
				technical assistanceNot
				later than 2 years after the date of enactment of the CAPTA Reauthorization Act
				of 2010 and every 2 years thereafter, the Secretary shall submit to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report
				evaluating the effectiveness of programs receiving assistance under section 106
				in achieving the objectives of section
				106.
							.
					(b)Study and report relating to citizen review
			 panelsSection 110(c) of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f(c)) is amended to
			 read as follows:
						
							(c)Study and report relating to citizen review
				panels
								(1)In generalThe Secretary shall conduct a study to
				determine the effectiveness of citizen review panels, established under section
				106(c), in achieving the stated function of such panels under section
				106(c)(4)(A) of—
									(A)examining the policies, procedures, and
				practices of State and local child protection agencies; and
									(B)evaluating the extent to which such State
				and local child protection agencies are fulfilling their child protection
				responsibilities, as described in clauses (i) through (iii) of section
				106(c)(4)(A).
									(2)Content of studyThe study described in paragraph (1) shall
				be completed in a manner suited to the unique design of citizen review panels,
				including consideration of the variability among the panels within and between
				States. The study shall include the following:
									(A)Data describing the membership,
				organizational structure, operation, and administration of all citizen review
				panels and the total number of such panels in each State.
									(B)A detailed summary of the extent to which
				collaboration and information-sharing occurs between citizen review panels and
				State child protective services agencies or any other entities or State
				agencies. The summary shall include a description of the outcomes that result
				from collaboration and information sharing.
									(C)Evidence of the adherence and
				responsiveness to the reporting requirements under section 106(c)(6) by citizen
				review panels and States.
									(3)ReportNot later than 2 years after the date of
				enactment of the CAPTA Reauthorization Act of 2010, the Secretary shall submit
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Education and Labor of the House of Representatives a report
				that contains the results of the study conducted under paragraph
				(1).
								.
					(c)Study and report relating to immunity from
			 prosecution for professional consultation in suspected and known instances of
			 child abuse and neglectSection 110 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the
			 following:
						
							(d)Study and report relating to immunity from
				prosecution for professional consultation in suspected and known instances of
				child abuse and neglect
								(1)StudyThe Secretary shall complete a study, in
				consultation with experts in the provision of healthcare, law enforcement,
				education, and local child welfare administration, that examines how provisions
				for immunity from prosecution under State and local laws and regulations
				facilitate and inhibit individuals cooperating, consulting, or assisting in
				making good faith reports, including mandatory reports, of suspected or known
				instances of child abuse or neglect.
								(2)ReportNot later than 1 year after the date of the
				enactment of the CAPTA Reauthorization Act of 2010, the Secretary shall submit
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Education and Labor of the House of Representatives a report
				that contains the results of the study conducted under paragraph (1) and any
				recommendations for statutory or regulatory changes the Secretary determines
				appropriate. Such report may be submitted
				electronically.
								.
					119.DefinitionsSection 111 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106g) is amended—
					(1)in paragraph (5)—
						(A)by inserting except as provided in
			 section 106(f), after (5);
						(B)by inserting and after
			 Samoa,; and
						(C)by striking and the Trust Territory
			 of the Pacific Islands;
						(2)in paragraph (6)(C), by striking the period
			 and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(7)the term Alaska Native has the
				meaning given the term Native in section 3 of the Alaska Native
				Claims Settlement Act (43 U.S.C. 1602);
							(8)the term infant or toddler with a
				disability has the meaning given the term in section 632 of the
				Individuals with Disabilities Education Act (20 U.S.C. 1432);
							(9)the terms Indian, Indian
				tribe, and tribal organization have the meanings given the
				terms in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b);
							(10)the term Native Hawaiian has
				the meaning given the term in section 7207 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7517); and
							(11)the term unaccompanied homeless
				youth means an individual who is described in paragraphs (2) and (6) of
				section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11434a).
							.
					120.Authorization of
			 appropriationsSection
			 112(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C.
			 5106h(a)(1)) is amended—
					(1)by striking 2004 and
			 inserting 2010; and
					(2)by striking 2005 through
			 2008 and inserting 2011 through 2015.
					121.Rule of constructionSection 113(a)(2) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106i(a)(2)) is amended by striking
			 abuse or neglect and inserting child abuse or
			 neglect.
				BCommunity-Based grants for the prevention
			 of child abuse or neglect
				131.Title headingThe title heading of title II of the Child
			 Abuse Prevention and Treatment Act (42 U.S.C. 5116) is amended to read as
			 follows:
					
						IICommunity-based grants for the prevention
				of child abuse and
				neglect
						.
				132.Purpose and authoritySection 201 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5116) is amended—
					(1)by striking subsection (a)(1) and inserting
			 the following:
						
							(1)to support community-based efforts to
				develop, operate, expand, enhance, and coordinate initiatives, programs, and
				activities to prevent child abuse and neglect and to support the coordination
				of resources and activities, to better strengthen and support families to
				reduce the likelihood of child abuse and neglect;
				and
							;
				and
					(2)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 striking hereafter;
						(B)in paragraph (1)—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by inserting a comma after
			 expanding; and
								(II)by striking (through networks where
			 appropriate);
								(ii)in subparagraph (E), by inserting before
			 the semicolon the following: , including access to such resources and
			 opportunities for unaccompanied homeless youth; and
							(iii)by striking subparagraph (G) and inserting
			 the following:
								
									(G)demonstrate a commitment to involving
				parents in the planning and program implementation of the lead agency and
				entities carrying out local programs funded under this title, including
				involvement of parents of children with disabilities, parents who are
				individuals with disabilities, racial and ethnic minorities, and members of
				other underrepresented or underserved groups;
				and
									;
							(C)in paragraph (2), by inserting after
			 children and families the following: , including
			 unaccompanied homeless youth,;
						(D)in paragraph (3)—
							(i)by inserting substance abuse
			 treatment services, domestic violence services, after mental
			 health services,;
							(ii)by striking family resource and
			 support program and inserting community-based child abuse and
			 neglect prevention program; and
							(iii)by striking community-based family
			 resource and support program and inserting community-based child
			 abuse and neglect prevention programs; and
							(E)in paragraph (4)—
							(i)by inserting and reporting
			 after information management;
							(ii)by striking the comma after
			 prevention-focused; and
							(iii)by striking (through networks where
			 appropriate).
							133.EligibilitySection 202 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5116a) is amended—
					(1)in paragraph (1)—
						(A)by striking chief executive
			 officer each place it appears and inserting Governor;
			 and
						(B)by inserting a comma after
			 enhance;
						(2)in paragraphs (1), (2), and (3), by
			 striking (through networks where appropriate) each place it
			 appears;
					(3)in paragraphs (2) and (3), in the matter
			 preceding subparagraph (A), by striking chief executive officer
			 and inserting Governor; and
					(4)in paragraph (2)—
						(A)in subparagraphs (A) and (B), by inserting
			 adult former victims of child abuse or neglect, after
			 parents,; and
						(B)in subparagraph (C), by inserting a comma
			 after State.
						134.Amount of grantSection 203(b)(1) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5116b(b)(1))—
					(1)in subparagraph (A), by striking all that
			 precedes 70 and inserting the following:
						
							(A)70
				percent
							;
				and
					(2)in subparagraph (B), by striking all that
			 precedes 30 and inserting the following:
						
							(B)30
				percent
							.
					135.ApplicationSection 205 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5116d) is amended—
					(1)in paragraphs (1) and (2), by striking
			 (through networks where appropriate);
					(2)in paragraph (2)—
						(A)by striking and how family resource
			 and support and inserting , including how community-based child
			 abuse and neglect prevention; and
						(B)by striking services
			 provided and inserting programs provided;
						(3)in paragraph (4), by inserting a comma
			 after operation;
					(4)in paragraph (6)—
						(A)by striking an assurance that the
			 State has the and inserting a description of the
			 State's; and
						(B)by striking consumers and
			 and inserting consumers, of family advocates, and of adult former
			 victims of child abuse or neglect,;
						(5)in paragraph (7), by inserting a comma
			 after expansion;
					(6)in paragraph (8)—
						(A)by striking and activities;
			 and
						(B)by inserting after
			 homelessness, the following: unaccompanied homeless
			 youth,;
						(7)in paragraph (9), by inserting a comma
			 after training; and
					(8)in paragraph (11), by inserting a comma
			 after procedures.
					136.Local program requirements
					(a)In generalSection 206(a) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5116e(a)) is amended—
						(1)in the matter preceding paragraph (1), by
			 inserting a comma after expand;
						(2)in paragraph (1)—
							(A)by striking parents and and
			 inserting parents,; and
							(B)by inserting in meaningful
			 roles before the semicolon;
							(3)in paragraph (2)—
							(A)by striking a strategy to provide,
			 over time, and inserting a comprehensive strategy to
			 provide;
							(B)by striking family centered
			 and inserting family-centered; and
							(C)by striking and parents with young
			 children, and inserting , to parents with young children, and to
			 parents who are adult former victims of domestic violence or child abuse or
			 neglect,;
							(4)in paragraph (3)—
							(A)by striking all that precedes subparagraph
			 (C) and inserting the following:
								
									(3)(A)provide for core child abuse and neglect
				prevention services, which may be provided directly by the local recipient of
				the grant funds or through grants or agreements with other local agencies, such
				as—
											(i)parent education, mutual support and self
				help, and parent leadership services;
											(ii)respite care services;
											(iii)outreach and followup services, which may
				include voluntary home visiting services; and
											(iv)community and social service referrals;
				and
											;
				and
							(B)in subparagraph (C)—
								(i)in the matter preceding clause (i), by
			 striking (C) and inserting (B) provide;
								(ii)by striking clause (ii) and inserting the
			 following:
									
										(ii)child care, early childhood education and
				care, and intervention services;
										;
				
								(iii)in clause (iii), by inserting and
			 parents who are individuals with disabilities before the
			 semicolon;
								(iv)in clause (v), by striking
			 scholastic tutoring and inserting academic
			 tutoring;
								(v)in clause (vii), by striking
			 and after the semicolon;
								(vi)in clause (viii), by adding
			 and after the semicolon;
								(vii)by adding at the end the following:
									
										(ix)domestic violence service programs that
				provide services and treatment to children and their non-abusing
				caregivers.
										;
				and
								(viii)in clause (v), by striking
			 scholastic tutoring and inserting academic
			 tutoring;
								(5)in paragraph (5), by striking family
			 resource and support program and inserting child abuse and
			 neglect prevention program; and
						(6)in paragraph (6), by inserting a comma
			 after operation.
						(b)Technical amendmentSection 206(b) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5116e(b)) is amended—
						(1)by striking low income and
			 inserting low-income; and
						(2)by striking family resource and
			 support programs and inserting child abuse and neglect
			 prevention programs..
						137.Conforming amendmentsSection 207 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5119f) is amended—
					(1)in paragraph (1), by inserting a comma
			 after operation;
					(2)in paragraph (2), by inserting which
			 description shall specify whether those services are supported by
			 research after section 202;
					(3)in paragraph (4)—
						(A)by striking section 205(3)
			 and inserting section 204(3); and
						(B)by inserting a comma after
			 operation;
						(4)in paragraph (6)—
						(A)by inserting a comma after
			 local; and
						(B)by inserting a comma after
			 expansion; and
						(5)in paragraph (7), by striking the
			 results and all that follows and inserting the results of
			 evaluation, or the outcomes of monitoring, conducted under the State program to
			 demonstrate the effectiveness of activities conducted under this title in
			 meeting the purposes of the program; and.
					138.National network for community-based family
			 resource programsSection 208
			 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116g) is
			 amended—
					(1)in paragraph (1), by inserting a comma
			 after operate;
					(2)in paragraph (2), by inserting a comma
			 after operate; and
					(3)in paragraph (4), by inserting a comma
			 after operate.
					139.DefinitionsSection 209 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5116h) is amended—
					(1)by striking paragraph (1);
					(2)by redesignating paragraphs (2), (3), and
			 (5) as paragraphs (1) through (3), respectively; and
					(3)in paragraph (3), as so
			 redesignated—
						(A)in the matter preceding subparagraph (A),
			 by inserting , including the services of crisis nurseries, after
			 short term care services;
						(B)in subparagraphs (A) and (B), by striking
			 abuse or neglect and inserting child abuse or
			 neglect; and
						(C)in subparagraph (C), by striking
			 have and all that follows and inserting have disabilities
			 or chronic or terminal illnesses..
						140.Authorization of
			 appropriationsSection 210 of
			 the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116i) is
			 amended—
					(1)by striking 2004 and
			 inserting 2010; and
					(2)by striking 2005 through
			 2008 and inserting 2011 through 2015.
					141.RedesignationTitle II of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5116 et seq.) is amended by redesignating sections 205
			 through 210 as sections 204 through 209, respectively.
				142.Transfer of definitions
					(a)General definitionsThe Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5101 et seq.) is amended by inserting after section 2 the
			 following:
						
							3.General definitionsIn this Act—
								(1)the term child means a person
				who has not attained the lesser of—
									(A)the age of 18; or
									(B)except in the case of sexual abuse, the age
				specified by the child protection law of the State in which the child
				resides;
									(2)the term child abuse and
				neglect means, at a minimum, any recent act or failure to act on the
				part of a parent or caretaker, which results in death, serious physical or
				emotional harm, sexual abuse or exploitation, or an act or failure to act which
				presents an imminent risk of serious harm;
								(3)the term child with a
				disability means a child with a disability as defined in section 602 of
				the Individuals with Disabilities Education Act (20 U.S.C. 1401), or an infant
				or toddler with a disability as defined in section 632 of such Act (20 U.S.C.
				1432);
								(4)the term Governor means the
				chief executive officer of a State;
								(5)the terms Indian, Indian
				tribe, and tribal organization have the meanings given the
				terms in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b);
								(6)the term Secretary means the
				Secretary of Health and Human Services;
								(7)except as provided in section 106(f), the
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands; and
								(8)the term unaccompanied homeless
				youth means an individual who is described in paragraphs (2) and (6) of
				section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11434a).
								.
					(b)Conforming amendmentsSection 111 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106g), as amended by section 119, is further
			 amended—
						(1)by striking paragraphs (1), (2), (3), (5),
			 (9), and (11) of section 111;
						(2)by redesignating paragraphs (7), (8), and
			 (10) as paragraphs (1), (2), and (3), respectively, and inserting the
			 paragraphs before paragraph (4);
						(3)in paragraph (3), as so redesignated, by
			 striking and at the end;
						(4)in paragraph (4), by adding
			 and at the end; and
						(5)by redesignating paragraph (6) as paragraph
			 (5).
						CConforming amendments
				151.Amendments to table of
			 contentsThe table of contents
			 in section 1(b) of the Child Abuse Prevention and Treatment Act is
			 amended—
					(1)by inserting after the item relating to
			 section 2 the following:
						
							
								Sec. 3. General
				definitions.
							
							;
					(2)by amending the item relating to section
			 105 to read as follows:
						
							
								Sec. 105. Grants to States,
				Indian tribes or tribal organizations, and public or private agencies and
				organizations.
							
							;
					(3)by amending the item relating to section
			 106 to read as follows:
						
							
								Sec. 106. Grants to States for
				child abuse or neglect prevention and treatment
				programs.
							
							;
					(4)by striking the item relating to the title
			 heading of title II and inserting the following:
						
							
								Title II—Community-based grants
				for the prevention of child abuse or
				neglect
							
							;
						and(5)by striking the items relating to sections
			 204 through 210 and inserting the following:
						
							
								Sec. 204.
				Application.
								Sec. 205. Local program
				requirements.
								Sec. 206. Performance
				measures.
								Sec. 207. National network for
				community-based family resource programs.
								Sec. 208.
				Definitions.
								Sec. 209. Authorization of
				appropriations.
							
							.
				  
					IIFamily Violence Prevention and Services
			 Act
			201.Family violence prevention and
			 servicesThe Family Violence
			 Prevention and Services Act (42 U.S.C. 10401 et seq.) is amended to read as
			 follows:
				
					IIIFamily violence prevention and
				services
						301.Short title; purpose
							(a)Short titleThis title may be cited as the
				Family Violence Prevention and Services Act.
							(b)PurposeIt is the purpose of this title to—
								(1)assist States and Indian tribes in efforts
				to increase public awareness about, and primary and secondary prevention of,
				family violence, domestic violence, and dating violence;
								(2)assist States and Indian tribes in efforts
				to provide immediate shelter and supportive services for victims of family
				violence, domestic violence, or dating violence, and their dependents;
								(3)provide for a national domestic violence
				hotline;
								(4)provide for technical assistance and
				training relating to family violence, domestic violence, and dating violence
				programs to States and Indian tribes, local public agencies (including law
				enforcement agencies, courts, and legal, social service, and health care
				professionals in public agencies), nonprofit private organizations (including
				faith-based and charitable organizations, community-based organizations, and
				voluntary associations), tribal organizations, and other persons seeking such
				assistance and training.
								302.DefinitionsIn this title:
							(1)Alaska NativeThe term Alaska Native has the
				meaning given the term Native in section 3 of the Alaska Native
				Claims Settlement Act (43 U.S.C. 1602).
							(2)Dating violenceThe term dating violence has
				the meaning given such term in section 40002(a) of the Violence Against Women
				Act of 1994 (42 U.S.C. 13925(a)).
							(3)Domestic violenceThe term domestic violence has
				the meaning given such term in section 40002(a) of the Violence Against Women
				Act of 1994 (42 U.S.C. 13925(a)).
							(4)Family violenceThe term family violence means
				any act or threatened act of violence, including any forceful detention of an
				individual, that—
								(A)results or threatens to result in physical
				injury; and
								(B)is committed by a person against another
				individual (including an elderly individual) to or with whom such
				person—
									(i)is related by blood;
									(ii)is or was related by marriage or is or was
				otherwise legally related; or
									(iii)is or was lawfully residing.
									(5)Indian; Indian tribe; tribal
				organizationThe terms
				Indian, Indian tribe, and tribal
				organization have the meanings given such terms in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
							(6)Native hawaiianThe term Native Hawaiian has
				the meaning given the term in section 7207 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7517).
							(7)Personally identifying
				informationThe term
				personally identifying information has the meaning given the term
				in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C.
				13925(a)).
							(8)SecretaryThe term Secretary means the
				Secretary of Health and Human Services.
							(9)ShelterThe term shelter means the
				provision of temporary refuge and supportive services in compliance with
				applicable State law (including regulation) governing the provision, on a
				regular basis, of shelter, safe homes, meals, and supportive services to
				victims of family violence, domestic violence, or dating violence, and their
				dependents.
							(10)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				and, except as otherwise provided, Guam, American Samoa, the United States
				Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
							(11)State domestic violence
				coalitionThe term
				State Domestic Violence Coalition means a statewide
				nongovernmental nonprofit private domestic violence organization that—
								(A)has a membership that includes a majority
				of the primary-purpose domestic violence service providers in the State;
								(B)has board membership that is representative
				of primary-purpose domestic violence service providers, and which may include
				representatives of the communities in which the services are being provided in
				the State;
								(C)has as its purpose to provide education,
				support, and technical assistance to such service providers to enable the
				providers to establish and maintain shelter and supportive services for victims
				of domestic violence and their dependents; and
								(D)serves as an information clearinghouse,
				primary point of contact, and resource center on domestic violence for the
				State and supports the development of polices, protocols, and procedures to
				enhance domestic violence intervention and prevention in the State.
								(12)Supportive servicesThe term supportive services
				means services for adult and youth victims of family violence, domestic
				violence, or dating violence, and dependents exposed to family violence,
				domestic violence, or dating violence, that are designed to—
								(A)meet the needs of such victims of family
				violence, domestic violence, or dating violence, and their dependents, for
				short-term, transitional, or long-term safety; and
								(B)provide counseling, advocacy, or assistance
				for victims of family violence, domestic violence, or dating violence, and
				their dependents.
								(13)Tribally designated officialThe term tribally designated
				official means an individual designated by an Indian tribe, tribal
				organization, or nonprofit private organization authorized by an Indian tribe,
				to administer a grant under section 309.
							(14)Underserved populationsThe term underserved
				populations has the meaning given the term in section 40002(a) of the
				Violence Against Women Act of 1994 (42 U.S.C. 13925(a)). For the purposes of
				this title, the Secretary has the same authority to determine whether a
				population is an underserved population as the Attorney General has under that
				section 40002(a).
							303.Authorization of appropriations
							(a)Formula grants to States
								(1)In generalThere is authorized to be appropriated to
				carry out sections 301 through 312, $175,000,000 for each of fiscal years 2011
				through 2015.
								(2)Allocations
									(A)Formula grants to States
										(i)Reservation of fundsFor any fiscal year for which the amounts
				appropriated under paragraph (1) exceed $130,000,000, not less than 25 percent
				of such excess funds shall be made available to carry out section 312.
										(ii)Formula
				grantsOf the amounts
				appropriated under paragraph (1) for a fiscal year and not reserved under
				clause (i), not less than 70 percent shall be used for making grants under
				section 306(a).
										(B)Grants to tribesOf the amounts appropriated under paragraph
				(1) for a fiscal year and not reserved under subparagraph (A)(i), not less than
				10 percent shall be used to carry out section 309.
									(C)Technical assistance and training
				centersOf the amounts
				appropriated under paragraph (1) for a fiscal year and not reserved under
				subparagraph (A)(i), not less than 6 percent shall be used by the Secretary for
				making grants under section 310.
									(D)Grants for State domestic violence
				coalitionsOf the amounts
				appropriated under paragraph (1) for a fiscal year and not reserved under
				subparagraph (A)(i), not less than 10 percent of such amounts shall be used by
				the Secretary for making grants under section 311.
									(E)Administration, evaluation and
				monitoringOf the amount
				appropriated under paragraph (1) for a fiscal year and not reserved under
				subparagraph (A)(i), not more than 2.5 percent shall be used by the Secretary
				for evaluation, monitoring, and other administrative costs under this
				title.
									(b)National domestic violence
				hotlineThere is authorized
				to be appropriated to carry out section 313 $3,500,000 for each of fiscal years
				2011 through 2015.
							(c)Domestic violence prevention enhancement
				and leadership through alliancesThere is authorized to be appropriated to
				carry out section 314 $6,000,000 for each of fiscal years 2011 through
				2015.
							304.Authority of Secretary
							(a)AuthoritiesIn order to carry out the provisions of
				this title, the Secretary is authorized to—
								(1)appoint and fix the compensation of such
				personnel as are necessary;
								(2)procure, to the extent authorized by
				section 3109 of title 5, United States Code, such temporary and intermittent
				services of experts and consultants as are necessary;
								(3)make grants to eligible entities or enter
				into contracts with for-profit or nonprofit nongovernmental entities and
				establish reporting requirements for such grantees and contractors;
								(4)prescribe such regulations and guidance as
				are reasonably necessary in order to carry out the objectives and provisions of
				this title, including regulations and guidance on implementing new grant
				conditions established or provisions modified by amendments made to this title
				by the CAPTA Reauthorization Act of 2010, to ensure accountability and
				transparency of the actions of grantees and contractors, or as determined by
				the Secretary to be reasonably necessary to carry out this title; and
								(5)coordinate programs within the Department
				of Health and Human Services, and seek to coordinate those programs with
				programs administered by other Federal agencies, that involve or affect efforts
				to prevent family violence, domestic violence, and dating violence or the
				provision of assistance for adult and youth victims of family violence,
				domestic violence, or dating violence.
								(b)AdministrationThe Secretary shall—
								(1)assign 1 or more employees of the
				Department of Health and Human Services to carry out the provisions of this
				title, including carrying out evaluation and monitoring under this title, which
				employees shall, prior to such appointment, have expertise in the field of
				family violence and domestic violence prevention and services and, to the
				extent practicable, have expertise in the field of dating violence;
								(2)provide technical assistance in the conduct
				of programs for the prevention and treatment of family violence, domestic
				violence, and dating violence;
								(3)provide for and coordinate research into
				the most effective approaches to the intervention in and prevention of family
				violence, domestic violence, and dating violence, by—
									(A)consulting with experts and program
				providers within the family violence, domestic violence, and dating violence
				field to identify gaps in research and knowledge, establish research
				priorities, and disseminate research findings;
									(B)collecting and reporting data on the
				provision of family violence, domestic violence, and dating violence services,
				including assistance and programs supported by Federal funds made available
				under this title and by other governmental or nongovernmental sources of funds;
				and
									(C)coordinating family violence, domestic
				violence, and dating violence research efforts within the Department of Health
				and Human Services with relevant research administered or carried out by other
				Federal agencies and other researchers, including research on the provision of
				assistance for adult and youth victims of family violence, domestic violence,
				or dating violence; and
									(4)support the development and implementation
				of effective policies, protocols, and programs within the Department and at
				other Federal agencies that address the safety and support needs of adult and
				youth victims of family violence, domestic violence, or dating violence.
								(c)ReportsEvery 2 years, the Secretary shall review
				and evaluate the activities conducted by grantees, subgrantees, and contractors
				under this title and the effectiveness of the programs administered pursuant to
				this title, and submit a report containing the evaluation to the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate. Such report shall also
				include a summary of the documentation provided to the Secretary through
				performance reports submitted under section 306(d). The Secretary shall make
				publicly available on the Department of Health and Human Services website the
				evaluation reports submitted to Congress under this subsection, including the
				summary of the documentation provided to the Secretary under section
				306(d).
							305.Allotment of funds
							(a)In generalFrom the sums appropriated under section
				303 and available for grants to States under section 306(a) for any fiscal
				year—
								(1)Guam, American Samoa, the United States
				Virgin Islands, and the Commonwealth of the Northern Mariana Islands shall each
				be allotted not less than 1/8 of 1 percent of the amounts
				available for grants under section 306(a) for the fiscal year for which the
				allotment is made; and
								(2)each State shall be allotted for a grant
				under section 306(a), $600,000, with the remaining funds to be allotted to each
				State in an amount that bears the same ratio to such remaining funds as the
				population of such State bears to the population of all States.
								(b)PopulationFor the purpose of this section, the
				population of each State, and the total population of all the States, shall be
				determined by the Secretary on the basis of the most recent census data
				available to the Secretary, and the Secretary shall use for such purpose, if
				available, the annual interim current census data produced by the Secretary of
				Commerce pursuant to section 181 of title 13, United States Code.
							(c)Ratable reductionIf the sums appropriated under section 303
				for any fiscal year and available for grants to States under section 306(a) are
				not sufficient to pay in full the total amounts that all States are entitled to
				receive under subsection (a) for such fiscal year, then the maximum amounts
				that all States are entitled to receive under subsection (a) for such fiscal
				year shall be ratably reduced. In the event that additional funds become
				available for making such grants for any fiscal year during which the preceding
				sentence is applicable, such reduced amounts shall be increased on the same
				basis as they were reduced.
							(d)ReallotmentIf, at the end of the sixth month of any
				fiscal year for which sums are appropriated under section 303, the amount
				allotted to a State has not been made available to such State in a grant under
				section 306(a) because of the failure of such State to meet the requirements
				for such a grant, then the Secretary shall reallot such amount to States that
				meet such requirements.
							(e)Continued availability of
				fundsAll funds allotted to a
				State for a fiscal year under this section, and made available to such State in
				a grant under section 306(a), shall remain available for obligation by the
				State until the end of the following fiscal year. All such funds that are not
				obligated by the State by the end of the following fiscal year shall be made
				available to the Secretary for discretionary activities under section 314. Such
				funds shall remain available for obligation, and for expenditure by a recipient
				of the funds under section 314, for not more than 1 year from the date on which
				the funds are made available to the Secretary.
							(f)DefinitionIn subsection (a)(2), the term
				State does not include any jurisdiction specified in subsection
				(a)(1).
							306.Formula grants to States
							(a)Formula grants to StatesThe Secretary shall award grants to States
				in order to assist in supporting the establishment, maintenance, and expansion
				of programs and projects—
								(1)to prevent incidents of family violence,
				domestic violence, and dating violence;
								(2)to provide immediate shelter, supportive
				services, and access to community-based programs for victims of family
				violence, domestic violence, or dating violence, and their dependents;
				and
								(3)to provide specialized services for
				children exposed to family violence, domestic violence, or dating violence,
				underserved populations, and victims who are members of racial and ethnic
				minority populations.
								(b)Administrative expenses
								(1)Administrative costsEach State may use not more than 5 percent
				of the grant funds for State administrative costs.
								(2)Subgrants to eligible
				entitiesThe State shall use
				the remainder of the grant funds to make subgrants to eligible entities for
				approved purposes as described in section 308.
								(c)Grant conditions
								(1)Approved activitiesIn carrying out the activities under this
				title, grantees and subgrantees may collaborate with and provide information to
				Federal, State, local, and tribal public officials and agencies, in accordance
				with limitations on disclosure of confidential or private information as
				described in paragraph (5), to develop and implement policies to reduce or
				eliminate family violence, domestic violence, and dating violence.
								(2)Discrimination prohibited
									(A)Application of civil rights
				provisionsFor the purpose of
				applying the prohibitions against discrimination on the basis of age under the
				Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), on the basis of
				disability under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
				on the basis of sex under title IX of the Education Amendments of 1972 (20
				U.S.C. 1681 et seq.), or on the basis of race, color, or national origin under
				title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), programs
				and activities funded in whole or in part with funds made available under this
				title are considered to be programs and activities receiving Federal financial
				assistance.
									(B)Prohibition on discrimination on basis of
				sex, religion
										(i)In generalNo person shall on the ground of sex or
				religion be excluded from participation in, be denied the benefits of, or be
				subject to discrimination under, any program or activity funded in whole or in
				part with funds made available under this title. Nothing in this title shall
				require any such program or activity to include any individual in any program
				or activity without taking into consideration that individual’s sex in those
				certain instances where sex is a bona fide occupational qualification or
				programmatic factor reasonably necessary to the normal or safe operation of
				that particular program or activity.
										(ii)EnforcementThe Secretary shall enforce the provisions
				of clause (i) in accordance with section 602 of the Civil Rights Act of 1964
				(42 U.S.C. 2000d–1). Section 603 of such Act (42 U.S.C. 2000d–2) shall apply
				with respect to any action taken by the Secretary to enforce such
				clause.
										(iii)ConstructionThis subparagraph shall not be construed as
				affecting any legal remedy provided under any other provision of law.
										(C)Enforcement authorities of
				SecretaryWhenever the
				Secretary finds that a State, Indian tribe, or other entity that has received
				financial assistance under this title has failed to comply with a provision of
				law referred to in subparagraph (A), with subparagraph (B), or with an
				applicable regulation (including one prescribed to carry out subparagraph (B)),
				the Secretary shall notify the chief executive officer of the State involved or
				the tribally designated official of the tribe involved and shall request such
				officer or official to secure compliance. If, within a reasonable period of
				time, not to exceed 60 days, the chief executive officer or official fails or
				refuses to secure compliance, the Secretary may—
										(i)refer the matter to the Attorney General
				with a recommendation that an appropriate civil action be instituted;
										(ii)exercise the powers and functions provided
				by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), the Age
				Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), sections 504 and 505 of
				the Rehabilitation Act of 1973 (29 U.S.C. 794, 794(a)), or title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), as may be applicable;
				or
										(iii)take such other action as may be provided
				by law.
										(D)Enforcement authority of attorney
				generalWhen a matter is
				referred to the Attorney General pursuant to subparagraph (C)(i), or whenever
				the Attorney General has reason to believe that a State, an Indian tribe, or an
				entity described in subparagraph (C) is engaged in a pattern or practice in
				violation of a provision of law referred to in subparagraph (A) or in violation
				of subparagraph (B), the Attorney General may bring a civil action in any
				appropriate district court of the United States for such relief as may be
				appropriate, including injunctive relief.
									(3)Income eligibility standardsNo income eligibility standard may be
				imposed upon individuals with respect to eligibility for assistance or services
				supported with funds appropriated to carry out this title. No fees may be
				levied for assistance or services provided with funds appropriated to carry out
				this title.
								(4)MatchNo grant shall be made under this section
				to any entity other than a State or an Indian tribe unless the entity agrees
				that, with respect to the costs to be incurred by the entity in carrying out
				the program or project for which the grant is awarded, the entity will make
				available (directly or through donations from public or private entities)
				non-Federal contributions in an amount that is not less than $1 for every $5 of
				Federal funds provided under the grant. The non-Federal contributions required
				under this paragraph may be in cash or in kind.
								(5)Nondisclosure of confidential or private
				information
									(A)In generalIn order to ensure the safety of adult,
				youth, and child victims of family violence, domestic violence, or dating
				violence, and their families, grantees and subgrantees under this title shall
				protect the confidentiality and privacy of such victims and their
				families.
									(B)NondisclosureSubject to subparagraphs (C), (D), and (E),
				grantees and subgrantees shall not—
										(i)disclose any personally identifying
				information collected in connection with services requested (including services
				utilized or denied), through grantees’ and subgrantees’ programs; or
										(ii)reveal personally identifying information
				without informed, written, reasonably time-limited consent by the person about
				whom information is sought, whether for this program or any other Federal or
				State grant program, which consent—
											(I)shall be given by—
												(aa)the person, except as provided in item (bb)
				or (cc);
												(bb)in the case of an unemancipated minor, the
				minor and the minor's parent or guardian; or
												(cc)in the case of an individual with a
				guardian, the individual's guardian; and
												(II)may not be given by the abuser or suspected
				abuser of the minor or individual with a guardian, or the abuser or suspected
				abuser of the other parent of the minor.
											(C)ReleaseIf release of information described in
				subparagraph (B) is compelled by statutory or court mandate—
										(i)grantees and subgrantees shall make
				reasonable attempts to provide notice to victims affected by the release of the
				information; and
										(ii)grantees and subgrantees shall take steps
				necessary to protect the privacy and safety of the persons affected by the
				release of the information.
										(D)Information sharingGrantees and subgrantees may share—
										(i)nonpersonally identifying information, in
				the aggregate, regarding services to their clients and demographic
				nonpersonally identifying information in order to comply with Federal, State,
				or tribal reporting, evaluation, or data collection requirements;
										(ii)court-generated information and law
				enforcement-generated information contained in secure, governmental registries
				for protective order enforcement purposes; and
										(iii)law enforcement- and prosecution-generated
				information necessary for law enforcement and prosecution purposes.
										(E)OversightNothing in this paragraph shall prevent the
				Secretary from disclosing grant activities authorized in this title to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate and
				exercising congressional oversight authority. In making all such disclosures,
				the Secretary shall protect the confidentiality of individuals and omit
				personally identifying information, including location information about
				individuals and shelters.
									(F)Statutorily permitted reports of abuse or
				neglectNothing in this
				paragraph shall prohibit a grantee or subgrantee from reporting abuse and
				neglect, as those terms are defined by law, where mandated or expressly
				permitted by the State or Indian tribe involved.
									(G)PreemptionNothing in this paragraph shall be
				construed to supersede any provision of any Federal, State, tribal, or local
				law that provides greater protection than this paragraph for victims of family
				violence, domestic violence, or dating violence.
									(H)Confidentiality of locationThe address or location of any shelter
				facility assisted under this title that otherwise maintains a confidential
				location shall, except with written authorization of the person or persons
				responsible for the operation of such shelter, not be made public.
									(6)Supplement not supplantFederal funds made available to a State or
				Indian tribe under this title shall be used to supplement and not supplant
				other Federal, State, tribal, and local public funds expended to provide
				services and activities that promote the objectives of this title.
								(d)Reports and evaluationEach grantee shall submit an annual
				performance report to the Secretary at such time as shall be reasonably
				required by the Secretary. Such performance report shall describe the grantee
				and subgrantee activities that have been carried out with grant funds made
				available under subsection (a) or section 309, contain an evaluation of the
				effectiveness of such activities, and provide such additional information as
				the Secretary may reasonably require.
							307.State application
							(a)Application
								(1)In generalThe chief executive officer of a State
				seeking funds under section 306(a) or a tribally designated official seeking
				funds under section 309(a) shall submit an application to the Secretary at such
				time and in such manner as the Secretary may reasonably require.
								(2)ContentsEach such application shall—
									(A)provide a description of the procedures
				that have been developed to ensure compliance with the provisions of sections
				306(c) and 308(d);
									(B)provide, with respect to funds described in
				paragraph (1), assurances that—
										(i)not more than 5 percent of such funds will
				be used for administrative costs;
										(ii)the remaining funds will be distributed to
				eligible entities as described in section 308(a) for approved activities as
				described in section 308(b); and
										(iii)in the distribution of funds by a State
				under section 308(a), the State will give special emphasis to the support of
				community-based projects of demonstrated effectiveness, that are carried out by
				nonprofit private organizations and that—
											(I)have as their primary purpose the operation
				of shelters for victims of family violence, domestic violence, and dating
				violence, and their dependents; or
											(II)provide counseling, advocacy, and self-help
				services to victims of family violence, domestic violence, and dating violence,
				and their dependents;
											(C)in the case of an application submitted by
				a State, provide an assurance that there will be an equitable distribution of
				grants and grant funds within the State and between urban and rural areas
				within such State;
									(D)in the case of an application submitted by
				a State, provide an assurance that the State will consult with and provide for
				the participation of the State Domestic Violence Coalition in the planning and
				monitoring of the distribution of grants to eligible entities as described in
				section 308(a) and the administration of the grant programs and
				projects;
									(E)describe how the State or Indian tribe will
				involve community-based organizations, whose primary purpose is to provide
				culturally appropriate services to underserved populations, including how such
				community-based organizations can assist the State or Indian tribe in
				addressing the unmet needs of such populations;
									(F)describe how activities and services
				provided by the State or Indian tribe are designed to reduce family violence,
				domestic violence, and dating violence, including how funds will be used to
				provide shelter, supportive services, and prevention services in accordance
				with section 308(b);
									(G)specify the State agency or tribally
				designated official to be designated as responsible for the administration of
				programs and activities relating to family violence, domestic violence, and
				dating violence, that are carried out by the State or Indian tribe under this
				title, and for coordination of related programs within the jurisdiction of the
				State or Indian tribe;
									(H)provide an assurance that the State or
				Indian tribe has a law or procedure to bar an abuser from a shared household or
				a household of the abused person, which may include eviction laws or
				procedures, where appropriate; and
									(I)meet such requirements as the Secretary
				reasonably determines are necessary to carry out the objectives and provisions
				of this title.
									(b)Approval of application
								(1)In generalThe Secretary shall approve any application
				that meets the requirements of subsection (a) and section 306. The Secretary
				shall not disapprove any application under this subsection unless the Secretary
				gives the applicant reasonable notice of the Secretary’s intention to
				disapprove and a 6-month period providing an opportunity for correction of any
				deficiencies.
								(2)Correction of deficienciesThe Secretary shall give such notice,
				within 45 days after the date of submission of the application, if any of the
				provisions of subsection (a) or section 306 have not been satisfied in such
				application. If the State or Indian tribe does not correct the deficiencies in
				such application within the 6-month period following the receipt of the
				Secretary’s notice, the Secretary shall withhold payment of any grant funds
				under section 306 to such State or under section 309 to such Indian tribe until
				such date as the State or Indian tribe provides documentation that the
				deficiencies have been corrected.
								(3)State or tribal domestic violence coalition
				participation in determinations of complianceState Domestic Violence Coalitions, or
				comparable coalitions for Indian tribes, shall be permitted to participate in
				determining whether grantees for corresponding States or Indian tribes are in
				compliance with subsection (a) and section 306(c), except that no funds made
				available under section 311 shall be used to challenge a determination about
				whether a grantee is in compliance with, or to seek the enforcement of, the
				requirements of this title.
								(4)Failure to report; nonconforming
				expendituresThe Secretary
				shall suspend funding for an approved application if the applicant fails to
				submit an annual performance report under section 306(d), or if funds are
				expended for purposes other than those set forth in section 306(b), after
				following the procedures set forth in paragraphs (1), (2), and (3).
								308.Subgrants and uses of funds
							(a)SubgrantsA State that receives a grant under section
				306(a) shall use grant funds described in section 306(b)(2) to provide
				subgrants to eligible entities for programs and projects within such State,
				that is designed to prevent incidents of family violence, domestic violence,
				and dating violence by providing immediate shelter and supportive services for
				adult and youth victims of family violence, domestic violence, or dating
				violence (and their dependents), and that may provide prevention services to
				prevent future incidents of family violence, domestic violence, and dating
				violence.
							(b)Use of funds
								(1)In generalFunds awarded to eligible entities under
				subsection (a) shall be used to provide shelter, supportive services, or
				prevention services to adult and youth victims of family violence, domestic
				violence, or dating violence, and their dependents, which may include—
									(A)provision, on a regular basis, of immediate
				shelter and related supportive services to adult and youth victims of family
				violence, domestic violence, or dating violence, and their dependents,
				including paying for the operating and administrative expenses of the
				facilities for such shelter;
									(B)assistance in developing safety plans, and
				supporting efforts of victims of family violence, domestic violence, or dating
				violence to make decisions related to their ongoing safety and
				well-being;
									(C)provision of individual and group
				counseling, peer support groups, and referral to community-based services to
				assist family violence, domestic violence, and dating violence victims, and
				their dependents, in recovering from the effects of the violence;
									(D)provision of services, training, technical
				assistance, and outreach to increase awareness of family violence, domestic
				violence, and dating violence and increase the accessibility of family
				violence, domestic violence, and dating violence services;
									(E)provision of culturally and linguistically
				appropriate services;
									(F)provision of services for children exposed
				to family violence, domestic violence, or dating violence, including
				age-appropriate counseling, supportive services, and services for the
				nonabusing parent that support that parent’s role as a caregiver, which may, as
				appropriate, include services that work with the nonabusing parent and child
				together;
									(G)provision of advocacy, case management
				services, and information and referral services, concerning issues related to
				family violence, domestic violence, or dating violence intervention and
				prevention, including—
										(i)assistance in accessing related Federal and
				State financial assistance programs;
										(ii)legal advocacy to assist victims and their
				dependents;
										(iii)medical advocacy, including provision of
				referrals for appropriate health care services (including mental health,
				alcohol, and drug abuse treatment), but which shall not include reimbursement
				for any health care services;
										(iv)assistance locating and securing safe and
				affordable permanent housing and homelessness prevention services;
										(v)provision of transportation, child care,
				respite care, job training and employment services, financial literacy services
				and education, financial planning, and related economic empowerment services;
				and
										(vi)parenting and other educational services
				for victims and their dependents; and
										(H)prevention services, including outreach to
				underserved populations.
									(2)Shelter and supportive
				servicesNot less than 70
				percent of the funds distributed by a State under subsection (a) shall be
				distributed to entities for the primary purpose of providing immediate shelter
				and supportive services to adult and youth victims of family violence, domestic
				violence, or dating violence, and their dependents, as described in paragraph
				(1)(A). Not less than 25 percent of the funds distributed by a State under
				subsection (a) shall be distributed to entities for the purpose of providing
				supportive services and prevention services as described in subparagraphs (B)
				through (H) of paragraph (1).
								(c)Eligible entitiesTo be eligible to receive a subgrant from a
				State under this section, an entity shall be—
								(1)a local public agency, or a nonprofit
				private organization (including faith-based and charitable organizations,
				community-based organizations, tribal organizations, and voluntary
				associations), that assists victims of family violence, domestic violence, or
				dating violence, and their dependents, and has a documented history of
				effective work concerning family violence, domestic violence, or dating
				violence; or
								(2)a partnership of 2 or more agencies or
				organizations that includes—
									(A)an agency or organization described in
				paragraph (1); and
									(B)an agency or organization that has a
				demonstrated history of serving populations in their communities, including
				providing culturally appropriate services.
									(d)Conditions
								(1)Direct payments to victims or
				dependantsNo funds provided
				under this title may be used as direct payment to any victim of family
				violence, domestic violence, or dating violence, or to any dependent of such
				victim.
								(2)Voluntarily accepted servicesReceipt of supportive services under this
				title shall be voluntary. No condition may be applied for the receipt of
				emergency shelter as described in subsection (b)(1)(A).
								309.Grants for Indian tribes
							(a)Grants authorizedThe Secretary, in consultation with tribal
				governments pursuant to Executive Order No. 13175 (25 U.S.C. 450 note) and in
				accordance with section 903 of the Violence Against Women and Department of
				Justice Reauthorization Act of 2005 (42 U.S.C. 14045d), shall continue to award
				grants for Indian tribes from amounts appropriated under section 303(a)(2)(B)
				to carry out this section.
							(b)Eligible entitiesTo be eligible to receive a grant under
				this section, an entity shall be an Indian tribe, or a tribal organization or
				nonprofit private organization authorized by an Indian tribe. An Indian tribe
				shall have the option to authorize a tribal organization or a nonprofit private
				organization to submit an application and administer the grant funds awarded
				under this section.
							(c)ConditionsEach recipient of such a grant shall comply
				with requirements that are consistent with the requirements applicable to
				grantees under section 306.
							(d)Grantee applicationTo be eligible to receive a grant under
				this section, an entity shall submit an application to the Secretary under
				section 307 at such time, in such manner, and containing such information as
				the Secretary determines to be essential to carry out the objectives and
				provisions of this title. The Secretary shall approve any application that
				meets requirements consistent with the requirements of section 306(c) and
				section 307(a).
							(e)Use of fundsAn amount provided under a grant to an
				eligible entity shall be used for the services described in section
				308(b).
							310.National Resource centers and Training and
				Technical assistance centers
							(a)Purpose and grants authorized
								(1)PurposeThe purpose of this section is to provide
				resource information, training, and technical assistance relating to the
				objectives of this title to improve the capacity of individuals, organizations,
				governmental entities, and communities to prevent family violence, domestic
				violence, and dating violence and to provide effective intervention
				services.
								(2)Grants authorizedFrom the amounts appropriated under this
				title and reserved under section 303(a)(2)(C), the Secretary—
									(A)shall award grants to eligible entities for
				the establishment and maintenance of—
										(i)2 national resource centers (as provided
				for in subsection (b)(1)); and
										(ii)at least 7 special issue resource centers
				addressing key areas of domestic violence, and intervention and prevention (as
				provided for in subsection (b)(2)); and
										(B)may award grants, to—
										(i)State resource centers to reduce
				disparities in domestic violence in States with high proportions of Indian
				(including Alaska Native) or Native Hawaiian populations (as provided for in
				subsection (b)(3)); and
										(ii)support training and technical assistance
				that address emerging issues related to family violence, domestic violence, or
				dating violence, to entities demonstrating related expertise.
										(b)Domestic violence resource centers
								(1)National resource centersIn accordance with subsection (a)(2), the
				Secretary shall award grants to eligible entities for—
									(A)a National Resource Center on Domestic
				Violence, which shall—
										(i)offer a comprehensive array of technical
				assistance and training resources to Federal, State, and local governmental
				agencies, domestic violence service providers, community-based organizations,
				and other professionals and interested parties, related to domestic violence
				service programs and research, including programs and research related to
				victims and their children who are exposed to domestic violence; and
										(ii)maintain a central resource library in
				order to collect, prepare, analyze, and disseminate information and statistics
				related to—
											(I)the incidence and prevention of family
				violence and domestic violence; and
											(II)the provision of shelter, supportive
				services, and prevention services to adult and youth victims of domestic
				violence (including services to prevent repeated incidents of violence);
				and
											(B)a National Indian Resource Center
				Addressing Domestic Violence and Safety for Indian Women, which shall—
										(i)offer a comprehensive array of technical
				assistance and training resources to Indian tribes and tribal organizations,
				specifically designed to enhance the capacity of the tribes and organizations
				to respond to domestic violence and the findings of section 901 of the Violence
				Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
				3796gg–10 note);
										(ii)enhance the intervention and prevention
				efforts of Indian tribes and tribal organizations to respond to domestic
				violence and increase the safety of Indian women in support of the purposes of
				section 902 of the Violence Against Women and Department of Justice
				Reauthorization Act of 2005 (42. U.S.C. 3796gg–10 note); and
										(iii)coordinate activities with other Federal
				agencies, offices, and grantees that address the needs of Indians (including
				Alaska Natives), and Native Hawaiians that experience domestic violence,
				including the Office of Justice Services at the Bureau of Indian Affairs, the
				Indian Health Service of the Department of Health and Human Services, and the
				Office on Violence Against Women of the Department of Justice.
										(2)Special issue resource
				centersIn accordance with
				subsection (a)(2)(A)(ii), the Secretary shall award grants to eligible entities
				for special issue resource centers, which shall be national in scope and shall
				provide information, training, and technical assistance to State and local
				domestic violence service providers. Each special issue resource center shall
				focus on enhancing domestic violence intervention and prevention efforts in at
				least one of the following areas:
									(A)The response of the criminal and civil
				justice systems to domestic violence victims, which may include the response to
				the use of the self-defense plea by domestic violence victims and the issuance
				and use of protective orders.
									(B)The response of child protective service
				agencies to victims of domestic violence and their dependents and child custody
				issues in domestic violence cases.
									(C)The response of the interdisciplinary
				health care system to victims of domestic violence and access to health care
				resources for victims of domestic violence.
									(D)The response of mental health systems,
				domestic violence service programs, and other related systems and programs to
				victims of domestic violence and to their children who are exposed to domestic
				violence.
									(E)In the case of 3 specific resource centers,
				enhancing domestic violence intervention and prevention efforts for victims of
				domestic violence who are members of racial and ethnic minority groups, to
				enhance the cultural and linguistic relevancy of service delivery, resource
				utilization, policy, research, technical assistance, community education, and
				prevention initiatives.
									(3)State resource centers to reduce tribal
				disparities
									(A)In generalIn accordance with subsection (a)(2), the
				Secretary may award grants to eligible entities for State resource centers,
				which shall provide statewide information, training, and technical assistance
				to Indian tribes, tribal organizations, and local domestic violence service
				organizations serving Indians (including Alaska Natives) or Native Hawaiians,
				in a culturally sensitive and relevant manner.
									(B)RequirementsAn eligible entity shall use a grant
				provided under this paragraph—
										(i)to offer a comprehensive array of technical
				assistance and training resources to Indian tribes, tribal organizations, and
				providers of services to Indians (including Alaska Natives) or Native
				Hawaiians, specifically designed to enhance the capacity of the tribes,
				organizations, and providers to respond to domestic violence, including
				offering the resources in States in which the population of Indians (including
				Alaska Natives) or Native Hawaiians exceeds 2.5 percent of the total population
				of the State;
										(ii)to coordinate all projects and activities
				with the national resource center described in paragraph (1)(B), including
				projects and activities that involve working with nontribal State and local
				governments to enhance their capacity to understand the unique needs of Indians
				(including Alaska Natives) and Native Hawaiians; and
										(iii)to provide comprehensive community
				education and domestic violence prevention initiatives in a culturally
				sensitive and relevant manner.
										(c)Eligibility
								(1)In generalTo be eligible to receive a grant under
				subsection (b)(1)(A) or subparagraph (A), (B), (C), or (D) of subsection
				(b)(2), an entity shall be a nonprofit private organization that focuses
				primarily on domestic violence and that—
									(A)provides documentation to the Secretary
				demonstrating experience working directly on issues of domestic violence, and
				(in the case of an entity seeking a grant under subsection (b)(2))
				demonstrating experience working directly in the corresponding specific special
				issue area described in subsection (b)(2);
									(B)includes on the entity's advisory board
				representatives who are from domestic violence service programs and who are
				geographically and culturally diverse; and
									(C)demonstrates the strong support of domestic
				violence service programs from across the Nation for the entity's designation
				as a national resource center or a special issue resource center, as
				appropriate.
									(2)National Indian resource
				centerTo be eligible to
				receive a grant under subsection (b)(1)(B), an entity shall be a tribal
				organization or a nonprofit private organization that focuses primarily on
				issues of domestic violence within Indian tribes and that submits documentation
				to the Secretary demonstrating—
									(A)experience working with Indian tribes and
				tribal organizations to respond to domestic violence and the findings of
				section 901 of the Violence Against Women and Department of Justice
				Reauthorization Act of 2005 (42 U.S.C. 3796gg–10 note);
									(B)experience providing Indian tribes and
				tribal organizations with assistance in developing tribally-based prevention
				and intervention services addressing domestic violence and safety for Indian
				women consistent with the purposes of section 902 of the Violence Against Women
				and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
				note);
									(C)strong support for the entity's designation
				as the National Indian Resource Center Addressing Domestic Violence and Safety
				for Indian Women from advocates working within Indian tribes to address
				domestic violence and the safety of Indian women;
									(D)a record of demonstrated effectiveness in
				assisting Indian tribes and tribal organizations with prevention and
				intervention services addressing domestic violence; and
									(E)the capacity to serve Indian tribes
				(including Alaska Native villages and regional and village corporations) across
				the United States.
									(3)Special issue resource centers concerned
				with racial and ethnic minority groupsTo be eligible to receive a grant under
				subsection (b)(2)(E), an entity shall be an entity that—
									(A)is a nonprofit private organization that
				focuses primarily on issues of domestic violence in a racial or ethnic
				community, or is a public or private nonprofit educational institution that has
				a domestic violence institute, center, or program related to culturally
				specific issues in domestic violence; and
									(B)(i)has documented experience in the areas of
				domestic violence prevention and services, and experience relevant to the
				specific racial or ethnic population to which information, training, technical
				assistance, and outreach would be provided under the grant;
										(ii)demonstrates the strong support, of
				advocates from across the Nation who are working to address domestic violence;
				and
										(iii)has a record of demonstrated effectiveness
				in enhancing the cultural and linguistic relevancy of service delivery.
										(4)State resource centers to reduce tribal
				disparitiesTo be eligible to
				receive a grant under subsection (b)(3), an entity shall—
									(A)(i)be located in a State in which the
				population of Indians (including Alaska Natives) or Native Hawaiians exceeds 10
				percent of the total population of the State; or
										(ii)be an Indian tribe, tribal organization, or
				Native Hawaiian organization that focuses primarily on issues of domestic
				violence among Indians or Native Hawaiians, or an institution of higher
				education; and
										(B)demonstrate the ability to serve all
				regions of the State, including underdeveloped areas and areas that are
				geographically distant from population centers.
									(d)Reports and evaluationEach entity receiving a grant under this
				section shall submit a performance report to the Secretary annually and in such
				manner as shall be reasonably required by the Secretary. Such performance
				report shall describe the activities that have been carried out with such grant
				funds, contain an evaluation of the effectiveness of the activities, and
				provide such additional information as the Secretary may reasonably
				require.
							311.Grants to State domestic violence
				coalitions
							(a)GrantsThe Secretary shall award grants for the
				funding of State Domestic Violence Coalitions.
							(b)Allotment of funds
								(1)In generalFrom the amount appropriated under section
				303(a)(2)(D) for each fiscal year, the Secretary shall allot to each of the 50
				States, the District of Columbia, the Commonwealth of Puerto Rico, and each of
				the covered territories an amount equal to 1/56 of the
				amount so appropriated for such fiscal year.
								(2)DefinitionFor purposes of this subsection, the term
				covered territories means Guam, American Samoa, the United States
				Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
								(c)ApplicationEach State Domestic Violence Coalition
				desiring a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary determines to be essential to carry out the objectives of this
				section. The application submitted by the coalition for the grant shall provide
				documentation of the coalition’s work, satisfactory to the Secretary,
				demonstrating that the coalition—
								(1)meets all of the applicable requirements
				set forth in this title; and
								(2)demonstrates the ability to conduct
				appropriately all activities described in this section, as indicated by—
									(A)documented experience in administering
				Federal grants to conduct the activities described in subsection (d); or
									(B)a documented history of active
				participation in the activities described in paragraphs (1), (3), (4), and (5)
				of subsection (d) and a demonstrated capacity to conduct the activities
				described in subsection (d)(2).
									(d)Use of fundsA coalition that receives a grant under
				this section shall use the grant funds for administration and operations to
				further the purposes of family violence, domestic violence, and dating violence
				intervention and prevention, through activities that shall include—
								(1)working with local family violence,
				domestic violence, and dating violence service programs and providers of direct
				services to encourage appropriate and comprehensive responses to family
				violence, domestic violence, and dating violence against adults or youth within
				the State involved, including providing training and technical assistance and
				conducting State needs assessments;
								(2)participating in planning and monitoring
				the distribution of subgrants and subgrant funds within the State under section
				308(a);
								(3)working in collaboration with service
				providers and community-based organizations to address the needs of family
				violence, domestic violence, and dating violence victims, and their dependents,
				who are members of racial and ethnic minority populations and underserved
				populations;
								(4)collaborating with and providing
				information to entities in such fields as housing, health care, mental health,
				social welfare, or business to support the development and implementation of
				effective policies, protocols, and programs that address the safety and support
				needs of adult and youth victims of family violence, domestic violence, or
				dating violence;
								(5)encouraging appropriate responses to cases
				of family violence, domestic violence, or dating violence against adults or
				youth, including by working with judicial and law enforcement agencies;
								(6)working with family law judges, criminal
				court judges, child protective service agencies, and children’s advocates to
				develop appropriate responses to child custody and visitation issues in cases
				of child exposure to family violence, domestic violence, or dating violence and
				in cases in which—
									(A)family violence, domestic violence, or
				dating violence is present; and
									(B)child abuse is present;
									(7)providing information to the public about
				prevention of family violence, domestic violence, and dating violence,
				including information targeted to underserved populations; and
								(8)collaborating with Indian tribes and tribal
				organizations (and corresponding Native Hawaiian groups or communities) to
				address the needs of Indian (including Alaska Native) and Native Hawaiian
				victims of family violence, domestic violence, or dating violence, as
				applicable in the State.
								(e)Limitation on use of fundsA coalition that receives a grant under
				this section shall not be required to use funds received under this title for
				the purposes described in paragraph (5) or (6) of subsection (d) if the
				coalition provides an annual assurance to the Secretary that the coalition
				is—
								(1)using funds received under section
				2001(c)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796gg(c)(1)) for such purposes; and
								(2)coordinating the activities carried out by
				the coalition under subsection (d) with the State’s activities under part T of
				title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796gg et seq.) that address those purposes.
								(f)Prohibition on lobbyingNo funds made available to entities under
				this section shall be used, directly or indirectly, to influence the issuance,
				amendment, or revocation of any executive order or similar promulgation by any
				Federal, State, or local agency, or to undertake to influence the passage or
				defeat of any legislation by Congress, or by any State or local legislative
				body, or State proposals by initiative petition, except that the
				representatives of the entity may testify or make other appropriate
				communication—
								(1)when formally requested to do so by a
				legislative body, a committee, or a member of the body or committee; or
								(2)in connection with legislation or
				appropriations directly affecting the activities of the entity.
								(g)Reports and evaluationEach entity receiving a grant under this
				section shall submit a performance report to the Secretary at such time as
				shall be reasonably required by the Secretary. Such performance report shall
				describe the activities that have been carried out with such grant funds,
				contain an evaluation of the effectiveness of such activities, and provide such
				additional information as the Secretary may reasonably require.
							(h)Indian representativesFor purposes of this section, a State
				Domestic Violence Coalition may include representatives of Indian tribes and
				tribal organizations.
							312.Specialized services for abused parents and
				their children
							(a)In general
								(1)ProgramThe Secretary shall establish a grant
				program to expand the capacity of family violence, domestic violence, and
				dating violence service programs and community-based programs to prevent future
				domestic violence by addressing, in an appropriate manner, the needs of
				children exposed to family violence, domestic violence, or dating
				violence.
								(2)GrantsThe Secretary may make grants to eligible
				entities through the program established under paragraph (1) for periods of not
				more than 2 years. If the Secretary determines that an entity has received such
				a grant and been successful in meeting the objectives of the grant application
				submitted under subsection (c), the Secretary may renew the grant for 1
				additional period of not more than 2 years.
								(b)Eligible entitiesTo be eligible to receive a grant under
				this section, an entity shall be a local agency, a nonprofit private
				organization (including faith-based and charitable organizations,
				community-based organizations, and voluntary associations), or a tribal
				organization, with a demonstrated record of serving victims of family violence,
				domestic violence, or dating violence and their children.
							(c)ApplicationAn entity seeking a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may reasonably
				require, including—
								(1)a description of how the entity will
				prioritize the safety of, and confidentiality of information about—
									(A)victims of family violence, victims of
				domestic violence, and victims of dating violence; and
									(B)children of victims described in
				subparagraph (A);
									(2)a description of how the entity will
				provide developmentally appropriate and age-appropriate services, and
				culturally and linguistically appropriate services, to the victims and
				children; and
								(3)a description of how the entity will ensure
				that professionals working with the children receive the training and technical
				assistance appropriate and relevant to the unique needs of children exposed to
				family violence, domestic violence, or dating violence.
								(d)Use of fundsAn entity that receives a grant under this
				section for a family violence, domestic violence, and dating violence service
				or community-based program described in subsection (a)—
								(1)shall use the funds made available through
				the grant—
									(A)to provide direct counseling, appropriate
				services consistent with subsection (c)(2), or advocacy on behalf of victims of
				family violence, domestic violence, or dating violence and their children,
				including coordinating services with services provided by the child welfare
				system;
									(B)to provide services for nonabusing parents
				to support those parents' roles as caregivers and their roles in responding to
				the social, emotional, and developmental needs of their children; and
									(C)where appropriate, to provide the services
				described in this subsection while working with such a nonabusing parent and
				child together; and
									(2)may use the funds made available through
				the grant—
									(A)to provide early childhood development and
				mental health services;
									(B)to coordinate activities with and provide
				technical assistance to community-based organizations serving victims of family
				violence, domestic violence, or dating violence or children exposed to family
				violence, domestic violence, or dating violence; and
									(C)to provide additional services and
				referrals to services for children, including child care, transportation,
				educational support, respite care, supervised visitation, or other necessary
				services.
									(e)Reports and evaluationEach entity receiving a grant under this
				section shall submit a performance report to the Secretary at such time as
				shall be reasonably required by the Secretary. Such performance report shall
				describe the activities that have been carried out with such grant funds,
				contain an evaluation of the effectiveness of such activities, and provide such
				additional information as the Secretary may reasonably require.
							313.National domestic violence hotline
				grant
							(a)In generalThe Secretary shall award a grant to 1 or
				more private entities to provide for the ongoing operation of a 24-hour,
				national, toll-free telephone hotline to provide information and assistance to
				adult and youth victims of family violence, domestic violence, or dating
				violence, family and household members of such victims, and persons affected by
				the victimization. The Secretary shall give priority to applicants with
				experience in operating a hotline that provides assistance to adult and youth
				victims of family violence, domestic violence, or dating violence.
							(b)TermThe Secretary shall award a grant under
				this section for a period of not more than 5 years.
							(c)Conditions on paymentThe provision of payments under a grant
				awarded under this section shall be subject to annual approval by the Secretary
				and subject to the availability of appropriations for each fiscal year to make
				the payments.
							(d)ApplicationTo be eligible to receive a grant under
				this section, an entity shall submit an application to the Secretary that
				shall—
								(1)contain such agreements, assurances, and
				information, be in such form, and be submitted in such manner, as the Secretary
				shall prescribe;
								(2)include a complete description of the
				applicant’s plan for the operation of a national domestic violence hotline,
				including descriptions of—
									(A)the training program for hotline personnel,
				including technology training to ensure that all persons affiliated with the
				hotline are able to effectively operate any technological systems used by the
				hotline;
									(B)the hiring criteria and qualifications for
				hotline personnel;
									(C)the methods for the creation, maintenance,
				and updating of a resource database;
									(D)a plan for publicizing the availability of
				the hotline;
									(E)a plan for providing service to non-English
				speaking callers, including service through hotline personnel who have
				non-English language capability;
									(F)a plan for facilitating access to the
				hotline by persons with hearing impairments; and
									(G)a plan for providing assistance and
				referrals to youth victims of domestic violence and for victims of dating
				violence who are minors, which may be carried out through a national teen
				dating violence hotline;
									(3)demonstrate that the applicant has
				recognized expertise in the area of family violence, domestic violence, or
				dating violence and a record of high quality service to victims of family
				violence, domestic violence, or dating violence, including a demonstration of
				support from advocacy groups and State Domestic Violence Coalitions;
								(4)demonstrate that the applicant has the
				capacity and the expertise to maintain a domestic violence hotline and a
				comprehensive database of service providers;
								(5)demonstrate the ability to provide
				information and referrals for callers, directly connect callers to service
				providers, and employ crisis interventions meeting the standards of family
				violence, domestic violence, and dating violence providers;
								(6)demonstrate that the applicant has a
				commitment to diversity and to the provision of services to underserved
				populations, including to ethnic, racial, and non-English speaking minorities,
				in addition to older individuals and individuals with disabilities;
								(7)demonstrate that the applicant complies
				with nondisclosure requirements as described in section 306(c)(5) and follows
				comprehensive quality assurance practices; and
								(8)contain such other information as the
				Secretary may require.
								(e)Hotline activities
								(1)In generalAn entity that receives a grant under this
				section for activities described, in whole or in part, in subsection (a) shall
				use funds made available through the grant to establish and operate a 24-hour,
				national, toll-free telephone hotline to provide information and assistance to
				adult and youth victims of family violence, domestic violence, or dating
				violence, and other individuals described in subsection (a).
								(2)ActivitiesIn establishing and operating the hotline,
				the entity—
									(A)shall contract with a carrier for the use
				of a toll-free telephone line;
									(B)shall employ, train (including providing
				technology training), and supervise personnel to answer incoming calls, provide
				counseling and referral services for callers on a 24-hour-a-day basis, and
				directly connect callers to service providers;
									(C)shall assemble and maintain a database of
				information relating to services for adult and youth victims of family
				violence, domestic violence, or dating violence to which callers may be
				referred throughout the United States, including information on the
				availability of shelters and supportive services for victims of family
				violence, domestic violence, or dating violence;
									(D)shall widely publicize the hotline
				throughout the United States, including to potential users;
									(E)shall provide assistance and referrals to
				meet the needs of underserved populations and individuals with
				disabilities;
									(F)shall provide assistance and referrals for
				youth victims of domestic violence and for victims of dating violence who are
				minors, which may be carried out through a national teen dating violence
				hotline;
									(G)may provide appropriate assistance and
				referrals for family and household members of victims of family violence,
				domestic violence, or dating violence, and persons affected by the
				victimization described in subsection (a); and
									(H)at the discretion of the hotline operator,
				may provide assistance, or referrals for counseling or intervention, for
				identified adult and youth perpetrators, including self-identified
				perpetrators, of family violence, domestic violence, or dating violence, but
				shall not be required to provide such assistance or referrals in any
				circumstance in which the hotline operator fears the safety of a victim may be
				impacted by an abuser or suspected abuser.
									(f)Reports and evaluationThe entity receiving a grant under this
				section shall submit a performance report to the Secretary at such time as
				shall be reasonably required by the Secretary. Such performance report shall
				describe the activities that have been carried out with such grant funds,
				contain an evaluation of the effectiveness of such activities, and provide such
				additional information as the Secretary may reasonably require.
							314.Domestic violence prevention enhancement
				and leadership through alliances (delta)
							(a)In generalThe Secretary shall enter into cooperative
				agreements with State Domestic Violence Coalitions for the purposes of
				establishing, operating, and maintaining local community projects to prevent
				family violence, domestic violence, and dating violence, including violence
				committed by and against youth, using a coordinated community response model
				and through prevention and education programs.
							(b)TermThe Secretary shall enter into a
				cooperative agreement under this section for a period of not more than 5 fiscal
				years.
							(c)Conditions on paymentThe provision of payments under a
				cooperative agreement under this section shall be subject to—
								(1)annual approval by the Secretary;
				and
								(2)the availability of appropriations for each
				fiscal year to make the payments.
								(d)EligibilityTo be eligible to enter into a cooperative
				agreement under this section, an organization shall—
								(1)be a State Domestic Violence Coalition;
				and
								(2)include representatives of pertinent
				sectors of the local community, which may include—
									(A)health care providers and State or local
				health departments;
									(B)the education community;
									(C)the faith-based community;
									(D)the criminal justice system;
									(E)family violence, domestic violence, and
				dating violence service program advocates;
									(F)human service entities such as State child
				services divisions;
									(G)business and civic leaders; and
									(H)other pertinent sectors.
									(e)ApplicationsAn organization that desires to enter into
				a cooperative agreement under this section shall submit to the Secretary an
				application, in such form and in such manner as the Secretary shall require,
				that—
								(1)demonstrates the capacity of the applicant,
				who may enter into a partnership with a local family violence, domestic
				violence, or dating violence service provider or community-based organization,
				to undertake the project involved;
								(2)demonstrates that the project will include
				a coordinated community response to improve and expand prevention strategies
				through increased communication and coordination among all affected sectors of
				the local community;
								(3)includes a complete description of the
				applicant’s plan for the establishment and implementation of the coordinated
				community response, including a description of—
									(A)the method to be used for identification
				and selection of an administrative committee made up of persons knowledgeable
				about comprehensive family violence, domestic violence, and dating violence
				prevention planning to oversee the project, hire staff, assure compliance with
				the project outline, and secure annual evaluation of the project;
									(B)the method to be used for identification
				and selection of project staff and a project evaluator;
									(C)the method to be used for identification
				and selection of a project council consisting of representatives of the
				community sectors listed in subsection (d)(2); and
									(D)the method to be used for identification
				and selection of a steering committee consisting of representatives of the
				various community sectors who will chair subcommittees of the project council,
				each of which will focus on 1 of the sectors;
									(4)demonstrates that the applicant has
				experience in providing, or the capacity to provide, prevention-focused
				training and technical assistance;
								(5)demonstrates that the applicant has the
				capacity to carry out collaborative community initiatives to prevent family
				violence, domestic violence, and dating violence; and
								(6)contains such other information,
				agreements, and assurances as the Secretary may require.
								(f)Geographical dispersionThe Secretary shall enter into cooperative
				agreements under this section with organizations in States geographically
				dispersed throughout the Nation.
							(g)Use of funds
								(1)In generalAn organization that enters into a
				cooperative agreement under subsection (a) shall use the funds made available
				through the agreement to establish, operate, and maintain comprehensive family
				violence, domestic violence, and dating violence prevention programming.
								(2)Technical assistance, evaluation and
				monitoringThe Secretary may
				use a portion of the funds provided under this section to—
									(A)provide technical assistance;
									(B)monitor the performance of organizations
				carrying out activities under the cooperative agreements; and
									(C)conduct an independent evaluation of the
				program carried out under this section.
									(3)RequirementsIn establishing and operating a project
				under this section, an eligible organization shall—
									(A)establish protocols to improve and expand
				family violence, domestic violence, and dating violence prevention and
				intervention strategies within affected community sectors described in
				subsection (d)(2);
									(B)develop comprehensive prevention plans to
				coordinate prevention efforts with other community sectors;
									(C)provide for periodic evaluation of the
				project, and analysis to assist in replication of the prevention strategies
				used in the project in other communities, and submit a report under subsection
				(h) that contains the evaluation and analysis;
									(D)develop, replicate, or conduct
				comprehensive, evidence-informed primary prevention programs that reduce risk
				factors and promote protective factors that reduce the likelihood of family
				violence, domestic violence, and dating violence, which may include—
										(i)educational workshops and seminars;
										(ii)training programs for professionals;
										(iii)the preparation of informational
				material;
										(iv)developmentally appropriate education
				programs;
										(v)other efforts to increase awareness of the
				facts about, or to help prevent, family violence, domestic violence, and dating
				violence; and
										(vi)the dissemination of information about the
				results of programs conducted under this subparagraph;
										(E)utilize evidence-informed prevention
				program planning; and
									(F)recognize, in applicable cases, the needs
				of underserved populations, racial and linguistic populations, and individuals
				with disabilities.
									(h)Reports and evaluationEach organization entering into a
				cooperative agreement under this section shall submit a performance report to
				the Secretary at such time as shall be reasonably required by the Secretary.
				Such performance report shall describe activities that have been carried out
				with the funds made available through the agreement, contain an evaluation of
				the effectiveness of such activities, and provide such additional information
				as the Secretary may reasonably require. The Secretary shall make the
				evaluations received under this subsection publicly available on the Department
				of Health and Human Services website. The reports shall also be submitted to
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the
				Senate.
							.
			202.Amendments to other laws
				(a)Title 11, United States CodeSection 707(b)(2)(A)(ii)(I) of title 11,
			 United States Code, is amended in the 4th sentence by striking section
			 309 of the Family Violence Prevention and Services Act and inserting
			 section 302 of the Family Violence Prevention and Services
			 Act.
				(b)Individuals with disabilities education
			 actSection 635(c)(2)(G) of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1435(c)(2)(G)) is
			 amended by striking section 320 of the Family Violence Prevention and
			 Services Act and inserting section 302 of the Family Violence
			 Prevention and Services Act.
				(c)Omnibus Crime Control and Safe Streets Act
			 of 1968Section 2001(c)(2)(A)
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg(c)(2)(A)) is amended by striking through the Family Violence
			 Prevention and Services Act (42 U.S.C. 10410 et seq.) and inserting
			 under section 311 of the Family Violence Prevention and Services
			 Act.
				(d)Violence Against Women Act of
			 1994Section 40002(a)(26) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(26)) is amended by
			 striking under the Family Violence Prevention and Services Act (42
			 U.S.C. 10410(b)) and inserting under sections 302 and 311 of the
			 Family Violence Prevention and Services Act.
				(e)Violent Crime Control and Law Enforcement
			 Act of 1994The portion of
			 section 310004(d) of the Violent Crime Control and Law Enforcement Act of 1994
			 (42 U.S.C. 14214(d)) that pertains to the definition of the term
			 prevention program is amended—
					(1)in paragraph (20), by striking
			 section 40211 and inserting section 313 of the Family
			 Violence Prevention and Services Act (relating to a hotline);
					(2)in paragraph (22), by striking
			 section 40241 and inserting sections 301 through 312 of
			 the Family Violence Prevention and Services Act; and
					(3)in paragraph (24), by striking
			 section 40261 and inserting section 314 of the Family
			 Violence Prevention and Services Act (relating to community projects to prevent
			 family violence, domestic violence, and dating violence).
					IIIChild Abuse Prevention and Treatment and
			 Adoption Reform Act of 1978
			301.Child abuse prevention and treatment and
			 adoption reform
				(a)FindingsSection 201 of the Child Abuse Prevention
			 and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is
			 amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)FindingsCongress finds that—
								(1)on the last day of fiscal year 2009, some
				424,000 children were living in temporary foster family homes or other foster
				care settings;
								(2)most children in foster care are victims of
				child abuse or neglect by their biological parents and their entry into foster
				care brought them the additional trauma of separation from their homes and
				often their communities;
								(3)on average, children entering foster care
				have more physical and mental health needs than do children in the general
				population, and some require intensive services because the children entering
				foster care—
									(A)were born to mothers who did not receive
				prenatal care;
									(B)were born with life-threatening conditions
				or disabilities;
									(C)were born addicted to alcohol or other
				drugs; or
									(D)have HIV/AIDS;
									(4)each year, thousands of children in foster
				care, regardless of their age, the size of the sibling group they are a part
				of, their racial or ethnic status, their medical condition, or any physical,
				mental or emotional disability they may have, are in need of placement with
				permanent, loving, adoptive families;
								(5)(A)States have made important strides in
				increasing the number of children who are placed in permanent homes with
				adoptive parents and in reducing the length of time children wait for such a
				placement; and
									(B)many thousands of children, however, still
				remain in institutions or foster homes solely because of legal and other
				barriers to such a placement;
									(6)(A)on the last day of fiscal year 2009, there
				were 115,000 children waiting for adoption;
									(B)children waiting for adoption have had
				parental rights of all living parents terminated or the children have a
				permanency goal of adoption;
									(C)(i)the average age of children adopted with
				public child welfare agency involvement during fiscal year 2009 was a little
				more than 6 years; and
										(ii)the average age of children waiting for
				adoption on the last day of that fiscal year was a little more than 8 years of
				age and more than 30,000 of those children were 12 years of age or older;
				and
										(D)(i)25 percent of the children adopted with
				public child welfare agency involvement during fiscal year 2009 were
				African-American; and
										(ii)30 percent of the children waiting for
				adoption on the last day of fiscal year 2009 were African-American;
										(7)adoption may be the best alternative for
				assuring the healthy development of children placed in foster care;
								(8)there are qualified persons seeking to
				adopt such children who are unable to do so because of barriers to their
				placement and adoption; and
								(9)in order both to enhance the stability of
				and love in the home environments of such children and to avoid wasteful
				expenditures of public funds, such children—
									(A)should not have medically indicated
				treatment withheld from them; or
									(B)be maintained in foster care or
				institutions when adoption is appropriate and families can be found for such
				children.
									;
				and
					(2)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 inserting older children, minority children, and after
			 particularly; and
						(B)by striking paragraph (2) and inserting the
			 following:
							
								(2)maintain an Internet-based national
				adoption information exchange system to—
									(A)bring together children who would benefit
				from adoption and qualified prospective adoptive parents who are seeking such
				children;
									(B)conduct national recruitment efforts in
				order to reach prospective parents for children awaiting adoption; and
									(C)connect placement agencies, prospective
				adoptive parents, and adoptive parents to resources designed to reduce barriers
				to adoption, support adoptive families, and ensure permanency;
				and
									.
						(b)Information and servicesSection 203 of the Child Abuse Prevention
			 and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113) is
			 amended—
					(1)in subsection (a), by striking all that
			 follows facilitate the adoption of and inserting older
			 children, minority children, and children with special needs, particularly
			 infants and toddlers with disabilities who have life-threatening conditions,
			 and services to families considering adoption of children with special
			 needs.;
					(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)by striking and after
			 regarding adoption and inserting a comma; and
							(ii)by inserting , and post-legal
			 adoption services after adoption assistance
			 programs;
							(B)in paragraph (2), by inserting ,
			 including efforts to promote the adoption of older children, minority children,
			 and children with special needs after national
			 level;
						(C)in paragraph (7)—
							(i)by striking study the efficacy of
			 States contracting with and inserting increase the effective use
			 of;
							(ii)by striking the comma after
			 organizations) and inserting by States,;
							(iii)by inserting a comma after
			 institutions; and
							(iv)by inserting , including assisting
			 in efforts to work with organizations that promote the placement of older
			 children, minority children, and children with special needs after
			 children for adoption;
							(D)in paragraph (9)—
							(i)in subparagraph (B), by striking
			 and at the end;
							(ii)in subparagraph (C), by adding
			 and after the semicolon at the end; and
							(iii)by adding at the end the following:
								
									(D)identify best practices to reduce adoption
				disruption and termination;
									;
				and
							(E)in paragraph (10)—
							(i)in the matter preceding subparagraph (A),
			 by inserting tribal child welfare agencies, after local
			 government entities,; and
							(ii)in subparagraph (A)—
								(I)in clause (ii), by inserting ,
			 including developing and using procedures to notify family and relatives when a
			 child enters the child welfare system before the semicolon at the
			 end;
								(II)by redesignating clauses (vii) and (viii)
			 as clauses (viii) and (ix), respectively; and
								(III)by inserting after clause (vi) the
			 following:
									
										(vii)education and training of prospective
				adoptive or adoptive parents;
										;
				and
								(3)in subsection (d)—
						(A)in paragraph (1), by striking the second
			 sentence and all that follows; and
						(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)in the second sentence, by inserting
			 , consistent with the purpose of this title after by the
			 Secretary; and
								(II)by striking the third sentence and
			 inserting the following:
									
										Each application shall
			 contain information that—(i)describes how the State plans to improve
				the placement rate of children in permanent homes;
										(ii)describes the methods the State, prior to
				submitting the application, has used to improve the placement of older
				children, minority children, and children with special needs, who are legally
				free for adoption;
										(iii)describes the evaluation the State plans to
				conduct, to identify the effectiveness of programs and methods of placement
				under this subsection, and submit to the Secretary; and
										(iv)describes how the State plans to coordinate
				activities under this subsection with relevant activities under section 473 of
				the Social Security Act (42 U.S.C.
				673).
										;
								(ii)in subparagraph (B)(i), by inserting
			 older children, minority children, and after successful
			 placement of; and
							(iii)by adding at the end the following:
								
									(C)EvaluationThe Secretary shall compile the results of
				evaluations submitted by States (described in subparagraph (A)(iii)) and submit
				a report containing the compiled results to the appropriate committees of
				Congress.
									.
							(c)Authorization of
			 appropriationsSection 205 of
			 the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42
			 U.S.C. 5115) is amended—
					(1)in subsection (a)—
						(A)by striking 2004 and
			 inserting 2010; and
						(B)by striking 2005 through
			 2008 and inserting 2011 through 2015;
						(2)by redesignating subsection (b) as
			 subsection (c); and
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Not less than 30 percent and not more than
				50 percent of the funds appropriated under subsection (a) shall be allocated
				for activities under subsections (b)(10) and (c) of section
				203.
							.
					IVAbandoned Infants Assistance Act of
			 1988
			401.Abandoned infants assistance
				(a)FindingsSection 2 of the Abandoned Infants
			 Assistance Act of 1988 (42 U.S.C. 5117aa) is amended—
					(1)in paragraph (4), by striking
			 including those and all that follows through
			 AIDS) and inserting including those with
			 HIV/AIDS; and
					(2)in paragraph (5), by striking
			 acquired immune deficiency syndrome and inserting
			 HIV/AIDS.
					(b)RepealTitle II of the Abandoned Infants
			 Assistance Act of 1988 (Public Law 100–505; 102 Stat. 2536) is repealed.
				(c)DefinitionsSection 301 of the Abandoned Infants
			 Assistance Act of 1988 (42 U.S.C. 5117aa–21) is amended—
					(1)by striking paragraph (2); and
					(2)by redesignating paragraphs (3) through (5)
			 as paragraphs (2) through (4), respectively.
					(d)Authorization of
			 appropriationsSection 302 of
			 the Abandoned Infants Assistance Act of 1988 (42 U.S.C. 5117aa–22) is
			 amended—
					(1)in subsection (a)(1)—
						(A)by striking 2004 and
			 inserting 2010; and
						(B)by striking 2005 through
			 2008 and inserting 2011 through 2015; and
						(2)in subsection (b)(2), by striking
			 fiscal year 2003 and inserting fiscal year
			 2010.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
